EXHIBIT 10.1

CUSIP NUMBER:             

EXECUTION

ADDITIONAL CREDIT AGREEMENT

(Aggregate $2,250,000,000 Credit Facilities)

Dated as of February 14, 2007

among

HARRAH’S ENTERTAINMENT, INC.,

as Guarantor

HARRAH’S OPERATING COMPANY, INC.,

as Borrower

The Lenders Herein Named

CITIGROUP GLOBAL MARKETS, INC.

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

JPMORGAN CHASE BANK, N.A.

and

MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED,

as Co-Documentation Agents

BANK OF AMERICA, N.A.,

as Administrative Agent

DEUTSCHE BANK AG NEW YORK BRANCH

as Syndication Agent

and

BANC OF AMERICA SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

   7

1.1

  

Defined Terms

   7

1.2

  

Use of Defined Terms

   39

1.3

  

Accounting Terms

   39

1.4

  

Rounding

   40

1.5

  

Exhibits and Schedules

   40

1.6

  

Other Interpretive Provisions

   40

1.7

  

Letter of Credit Amounts

   41

1.8

  

Times of Day

   41

1.9

  

Exchange Rates

   41

1.10

  

Additional L/C Alternative Currencies

   41

ARTICLE 2 LOANS AND LETTERS OF CREDIT

   43

2.1

  

Loans - General

   43

2.2

  

Base Rate Loans

   47

2.3

  

Eurodollar Rate Loans

   48

2.4

  

Letters of Credit

   48

2.5

  

Swing Lines

   54

2.6

  

[Reserved]

   58

2.7

  

Voluntary Reduction of the Aggregate Revolving Commitments

   58

2.8

  

Optional Termination Upon Change in Control

   58

2.9

  

Additional Borrowers

   58

2.10

  

Unrestricted Subsidiaries

   59

2.11

  

Payment Presumptions by Administrative Agent

   60

2.12

  

Sharing of Payments by Lenders

   61

 

-1-



--------------------------------------------------------------------------------

2.13

  

Judgment Currency

   62 ARTICLE 3 PAYMENTS AND FEES    63

3.1

  

Principal and Interest

   63

3.2

  

[Reserved]

   64

3.3

  

Upfront Fees

   65

3.4

  

Facility Fees

   65

3.5

  

Letter of Credit Fees

   65

3.6

  

Agency Fees

   65

3.7

  

Increased Commitment Costs

   65

3.8

  

Eurodollar Costs and Related Matters

   66

3.9

  

Default Rate

   70

3.10

  

Computation of Interest and Fees

   70

3.11

  

Non-Business Days

   70

3.12

  

Manner and Treatment of Payments

   70

3.13

  

Funding Sources

   72

3.14

  

Failure to Charge Not Subsequent Waiver

   72

3.15

  

Fee Determination Detail

   72

3.16

  

Survivability

   72 ARTICLE 4 REPRESENTATIONS AND WARRANTIES    73

4.1

  

Existence and Qualification; Power; Compliance With Laws

   73

4.2

  

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

   73

4.3

  

No Governmental Approvals Required

   74

4.4

  

Significant Subsidiaries

   74

4.5

  

Financial Statements

   74

4.6

  

[Reserved]

   74

 

-2-



--------------------------------------------------------------------------------

4.7

  

Title to Property

   74

4.8

  

Litigation

   75

4.9

  

Binding Obligations

   75

4.10

  

No Default

   75

4.11

  

ERISA

   75

4.12

  

Regulations T, U and X; Investment Company Act

   76

4.13

  

Disclosure

   76

4.14

  

Tax Liability

   76

4.15

  

[Reserved]

   76

4.16

  

Hazardous Materials

   76

4.17

  

Gaming Laws

   76

4.18

  

Solvency

   76

ARTICLE 5 AFFIRMATIVE COVENANTS

   77

5.1

  

Preservation of Existence

   77

5.2

  

Maintenance of Properties

   77

5.3

  

Maintenance of Insurance

   77

5.4

  

Compliance With Laws

   77

5.5

  

Inspection Rights

   77

5.6

  

Keeping of Records and Books of Account

   78

5.7

  

Use of Proceeds

   78

ARTICLE 6 NEGATIVE COVENANTS

   79

6.1

  

Consolidations, Mergers and Sales of Assets

   79

6.2

  

Hostile Tender Offers

   79

6.3

  

Change in Nature of Business

   79

6.4

  

Liens, Negative Pledges, Sale Leasebacks and Rights of Others

   80

 

-3-



--------------------------------------------------------------------------------

6.5

  

Total Debt Ratio

   81

6.6

  

Interest Coverage Ratio

   81

6.7

  

Restricted Subsidiary Indebtedness

   82 ARTICLE 7 INFORMATION AND REPORTING REQUIREMENTS    84

7.1

  

Financial and Business Information

   84

7.2

  

Compliance Certificates

   86

7.3

  

Borrower Materials

   86 ARTICLE 8 CONDITIONS    88

8.1

  

Initial Advances, Etc.

   88

8.2

  

Any Increasing Advance, Etc.

   90

8.3

  

Alternative Currency Advance

   90 ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT    91

9.1

  

Events of Default

   91

9.2

  

Remedies Upon Event of Default

   93 ARTICLE 10 ADMINISTRATIVE AGENT    96

10.1

  

Appointment and Authority

   96

10.2

  

Rights as a Lender

   96

10.3

  

Exculpatory Provisions

   96

10.4

  

Reliance by Administrative Agent

   97

10.5

  

Delegation of Duties

   98

10.6

  

Resignation by Administrative Agent

   98

10.7

  

Non-Reliance on Administrative Agent and Other Lenders

   99

10.8

  

No Other Duties, Etc.

   99

10.9

  

Administrative Agent May File Proofs of Claim

   99

10.10

  

No Obligations of Parent or Borrowers

   100

 

-4-



--------------------------------------------------------------------------------

ARTICLE 11 MISCELLANEOUS

   101

11.1

  

Cumulative Remedies; No Waiver

   101

11.2

  

Amendments; Consents

   101

11.3

  

Costs, Expenses and Taxes

   102

11.4

  

Obligations of Lenders Several

   103

11.5

  

Survival of Representations and Warranties

   103

11.6

  

Notices; Effectiveness; Electronic Communication

   103

11.7

  

Execution of Loan Documents

   105

11.8

  

Successors and Assigns

   105

11.9

  

Sharing of Setoffs

   111

11.10

  

Indemnity by Parent and Borrowers; Waiver of Consequential Damages, Etc.

   112

11.11

  

Nonliability of the Lenders

   113

11.12

  

No Third Parties Benefited

   114

11.13

  

Treatment of Certain Information; Confidentiality

   114

11.14

  

Removal of a Lender

   115

11.15

  

Further Assurances

   116

11.16

  

Integration

   117

11.17

  

Governing Law, Jurisdiction, Etc.

   117

11.18

  

California Judicial Reference

   117

11.19

  

Severability of Provisions

   118

11.20

  

Headings

   118

11.21

  

Time of the Essence

   118

11.22

  

Foreign Lenders and Participants

   118

11.23

  

Gaming Boards

   118

11.24

  

Nature of the Borrowers’ Obligations

   118

 

-5-



--------------------------------------------------------------------------------

11.25

  

Designated Senior Debt

   119

11.26

  

Gaming Regulations

   119

11.27

  

Waiver of Jury Trial

   119

11.28

  

USA PATRIOT Act Notice

   119

11.29

  

Payments Set Aside

   120

11.30

  

Purported Oral Amendments

   120

11.31

  

No Advisory or Fiduciary Responsibility

   120

 

-6-



--------------------------------------------------------------------------------

ADDITIONAL CREDIT AGREEMENT

This ADDITIONAL CREDIT AGREEMENT (“Agreement”), dated as of February 14, 2007,
is entered into among Harrah’s Operating Company, Inc., a Delaware corporation
(“Company”), each of the Restricted Subsidiaries that becomes a borrower
pursuant to Section 2.9 hereof (the Company and each such borrower are
individually a “Borrower” and collectively the “Borrowers”), as Borrowers,
Harrah’s Entertainment, Inc., a Delaware corporation (the “Parent”), as
Guarantor, each lender whose name is set forth on the signature pages of this
Agreement and each other lender which may hereafter become a party to this
Agreement pursuant to Section 11.8 (collectively, the “Lenders” and
individually, a “Lender”), Citigroup Global Markets, Inc., Credit Suisse, Cayman
Islands Branch, JPMorgan Chase Bank, N.A., and Merrill Lynch Pierce Fenner &
Smith Incorporated, as Co-Documentation Agents, Deutsche Bank AG New York
Branch, as Syndication Agent and Bank of America, N.A., as Administrative Agent.
Banc of America Securities LLC and Deutsche Bank Securities Inc. have served as
Joint Lead Arrangers and Joint Book Managers for the credit facilities described
herein. The parties hereby agree with reference to the following facts:

RECITALS

 

A. Pursuant to the Third Amended and Restated Credit Agreement referred to
below, the Company maintains credit facilities in the aggregate principal amount
of $5,000,000,000.

 

B. Parent, the Company, the Administrative Agent and the Lenders are entering
into this Agreement to provide for additional credit facilities in the aggregate
principal amount of $2,250,000,000.

 

C. The Third Amended and Restated Credit Agreement shall remain in effect in
accordance with its terms and shall not be deemed modified by the execution and
delivery of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Adjusted EBITDA” means, for any period, EBITDA plus Available Unrestricted
EBITDA, provided that Available Unrestricted EBITDA shall not exceed 15% of
Adjusted EBITDA for any period.

“Administrative Agent” means Bank of America, when acting in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.

 

-7-



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on the signature pages of this Agreement, or such other address as the
Administrative Agent hereafter may designate by written notice to Borrowers and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any advance made or to be made by any Lender to a Borrower as
provided in Article 2, and includes the Term Loan Advance and each Revolving
Advance and Swing Line Advance.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 5% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more than 100 record holders of such securities, or 5% or
more of the partnership or other ownership interests of any other Person that
has more than 100 record holders of such interests, will be deemed to control
such corporation or other Person.

“Aggregate Commitments” means the Aggregate Term Loan Commitments and the
Aggregate Revolving Commitments of all of the Lenders. As of the date hereof,
the Aggregate Commitments are $2,250,000,000.

“Aggregate Revolving Commitments” means the Commitments of all of the Lenders to
make Revolving Advances. As of the date hereof, the Aggregate Revolving
Commitments are $1,125,000,000.

“Aggregate Sublimit” means with respect to each Restricted Subsidiary which
hereafter becomes a Borrower, such aggregate amount as shall be established in
accordance with Section 2.9.

“Aggregate Term Loan Commitments” means the Commitments of all of the Lenders to
make Term Loans in the amount of $1,125,000,000.

“Agreement” means this Additional Credit Agreement, either as originally
executed or as it may from time to time be supplemented, modified, amended,
restated or extended.

“Alternative Currency” means either Euro or Sterling, as applicable.

“Alternative Currency Advances” means Advances made pursuant to Section 2.1A in
either Alternative Currency.

 

-8-



--------------------------------------------------------------------------------

“Alternative Currency Loan” means the group of loans that are comprised of
Revolving Advances denominated in either Alternative Currency.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and the Alternative Currency equivalent of
US$1,125,000,000. The Alternative Currency Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.

“Applicable Percentage” means with respect to any Lender at any time, and as the
context requires, the percentage (carried out to the ninth decimal place) of the
Aggregate Revolving Commitments or Aggregate Term Loan Commitments held by that
Lender at such time. In the case of the Revolving Commitments, if the commitment
of each Lender to make Loans and the obligation of the Issuing Lenders to make
L/C Credit Extensions thereunder have been terminated pursuant to Section 9.2 or
if the Commitments have expired, then the Applicable Percentage of the Aggregate
Revolving Commitments of each Lender shall be determined based on the Applicable
Percentage of the Aggregate Revolving Commitments of such Lender most recently
in effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender of the Revolving Commitments and the Term Loans is set
forth opposite the name of such Lender on Schedule 1.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rates” means, as of each date of determination, the following
percentages per annum, based upon the then prevailing Pricing Level:

 

Pricing Level

   Base Rate Margin   Facility Fee  

Letter of Credit Fee

Eurodollar Margin

I

   0.000%   0.075%   0.175%

II

   0.000%   0.100%   0.250%

III

   0.000%   0.125%   0.325%

IV

   0.000%   0.150%   0.475%

V

   0.000%   0.175%   0.625%

VI

   0.015%   0.225%   0.825%

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and that is administered or managed by:

 

-9-



--------------------------------------------------------------------------------

  (a) a Lender;

 

  (b) an Affiliate of a Lender; or

 

  (c) an entity or an Affiliate of an entity that administers or manages a
Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A.

“Auto-Reinstatement Letter of Credit” has the meaning set forth for that term in
Section 2.4(n).

“Available Unrestricted EBITDA” means, for any period, that portion of
Unrestricted EBITDA of any Unrestricted Subsidiaries for that period which may
legally be distributed in Cash to Parent and the Restricted Subsidiaries during
that fiscal period in accordance with applicable Law and subject to any
Contractual Obligations (including credit documents) which are binding upon such
Unrestricted Subsidiaries or their respective Properties, but which (a) is not
included in EBITDA, (b) has not been received in Cash by Parent and the
Restricted Subsidiaries (either by way of a distribution or by means of a loan),
and (c) represents the net amount which would have been received by Parent and
the Restricted Subsidiaries had such Unrestricted EBITDA actually been
distributed to them.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of:

 

  (a) the Federal Funds Rate plus 1/2 of 1%; and

 

  (b) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate.”

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Advance” and “Base Rate Loan” mean, respectively, a Revolving Advance
or a Revolving Loan or a Term Loan specified to be a Base Rate Advance or Loan
in accordance with Article 2.

“Base Rate Margin” means, as of each date of determination, the relevant
interest rate margin set forth in the definition of Applicable Rates.

 

-10-



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning set forth for that term in Section 7.3.

“Borrowers” means, collectively, Company and each Wholly-Owned Subsidiary which
is hereafter designated as a Borrower in accordance with Section 2.9, and their
respective successors and permitted assigns.

“Borrowing” means a borrowing consisting of Revolving Loans, Swing Line Advances
or Term Loans, as the context may require.

“Business Day” means any Monday, Tuesday, Wednesday, Thursday or Friday, other
than a day on which commercial banks are authorized or required to be closed in
Dallas, Texas or New York.

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with Generally Accepted
Accounting Principles, is classified as a capital lease.

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as Cash in accordance
with Generally Accepted Accounting Principles, consistently applied.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders and the Lenders, as
collateral for the L/C Obligations, Cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent
(which documents are hereby consented to by the Issuing Lenders and the
Lenders).

“Certificate of a Responsible Official” means a certificate signed by a
Responsible Official of the Person providing the certificate.

“Change in Control” means the occurrence of a Rating Decline in connection with
any of the following events (or, if the Debt Ratings are not then Investment
Grade, any further decline in the Debt Ratings):

 

  (a) upon any merger or consolidation of Parent with or into any person or any
sale, transfer or other conveyance, whether direct or indirect, of all or
substantially all of the assets of Parent, on a consolidated basis, in one
transaction or a series of related transactions, if, immediately after giving
effect to such transaction, any person or group of persons (within the meaning
of Section 13 or 14 of the Securities Exchange Act of 1934, as amended) is or
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under said Act) of securities
representing a majority of the total voting power of the aggregate outstanding
securities of the transferee or surviving entity normally entitled to vote in
the election of directors, managers, or trustees, as applicable, of the
transferee or surviving entity;

 

-11-



--------------------------------------------------------------------------------

  (b) when any person or group of persons (within the meaning of Section 13 or
14 of the Securities Exchange Act of 1934, as amended) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated by the Securities
and-Exchange Commission under said Act) of securities representing a majority of
total voting power of the aggregate outstanding securities of Parent normally
entitled to vote in the election of directors of Parent;

 

  (c) when, during any period of 12 consecutive calendar months, individuals who
were directors of Parent on the first day of such period (together with any new
directors whose election by the board of directors of Parent or whose nomination
for election by the stockholders of Parent was approved by a vote of a majority
of the directors then still in office who were either directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of Parent; or

 

  (d) the sale or disposition, whether directly or indirectly, by Parent of all
or substantially all of its assets.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:

 

  (a) the adoption or taking effect of any law, rule, regulation or treaty;

 

  (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Agency; or

 

  (c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) by any Governmental Agency.

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

“Commitment” means, as to each Lender, its Revolving Commitment and/or Term Loan
Commitment, as the context requires.

“Company” means Harrah’s Operating Company, Inc., its successors and permitted
assigns.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, properly completed and signed on behalf of Borrowers by a Senior
Officer of each Borrower.

“Contingent Obligation” means, as to any Person, any:

 

  (a) guarantee by that Person of Indebtedness of, or other obligation
performable by, any other Person; or

 

-12-



--------------------------------------------------------------------------------

  (b) assurance given by that Person to an obligee of any other Person with
respect to the performance of an obligation by, or the financial condition of,
such other Person, whether direct, indirect or contingent, including any
purchase or repurchase agreement covering such obligation or any collateral
security therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any
“keep-well”, “make-well” or other arrangement of whatever nature given for the
purpose of assuring or holding harmless such obligee against loss with respect
to any obligation of such other Person; provided, however, that the term
Contingent Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.

“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

“Credit Extension” means each of the following:

 

  (a) a Borrowing; and

 

  (b) a L/C Credit Extension.

“Creditors” means, collectively, the Administrative Agent, each Issuing Lender,
the Swing Line Lenders, each Lender, the Syndication Agent, the Co-Documentation
Agents, and, where the context requires, any one or more of them.

“Debt Rating” means, as of any date of determination, the credit ratings
assigned by Moody’s and S&P to senior unsecured Indebtedness of the Company,
provided however that (a) if the credit facilities hereunder receive a
split-rating and the rating differential is one level, the higher of the two
ratings will apply, and (b) if the credit facilities hereunder are “split-rated”
and the ratings differential is more than one level, the highest intermediate
rating shall be used.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1, or both, would be an Event of Default.

“Default Rate” means the interest rate prescribed in Section 3.9.

“Defaulting Lender” means any Lender that:

 

-13-



--------------------------------------------------------------------------------

  (a) has failed to fund any portion of the Loans, participations in L/C
Obligations or participations in Swing Line Advances required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder;

 

  (b) has otherwise failed to pay over to the Administrative Agent, any other
Lender or Borrowers any other amount required to be paid by it hereunder within
one Business Day of the date when due, unless the subject of a good faith
dispute; or

 

  (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“Defeased Debt” means any Indebtedness of Parent or the Restricted Subsidiaries
which, at any relevant time, is subject to legal or covenant defeasance in a
manner which is reasonably acceptable to the Administrative Agent.

“Designated Deposit Account” means a deposit account to be maintained by
Borrowers with Bank of America, as from time to time designated by Borrowers by
written notification to the Administrative Agent.

“Designated Eurodollar Market” means, with respect to any Eurodollar Rate Loan:

 

  (a) the London Eurodollar Market; or

 

  (b) if prime banks in the London Eurodollar Market are at the relevant time
not accepting deposits of Dollars or if the Administrative Agent determines that
the London Eurodollar Market does not represent at the relevant time the
effective pricing to the Lenders for deposits of Dollars in the London
Eurodollar Market, the Cayman Islands Eurodollar Market; or

 

  (c) if prime banks in the Cayman Islands Eurodollar Market are at the relevant
time not accepting deposits of Dollars or if the Administrative Agent determines
that the Cayman Islands Eurodollar Market does not represent at the relevant
time the effective pricing to the Lenders for deposits of Dollars in the Cayman
Islands Eurodollar Market, such other Eurodollar Market as may from time to time
be selected by the Administrative Agent with the approval of Borrowers and the
Requisite Lenders; or

 

  (d) in the case of Alternative Currency Loans, the prime banks in London or
other applicable offshore interbank market for such currency.

“Disqualification” means, with respect to any Lender:

 

  (a) the failure of that Person timely to file pursuant to applicable Gaming
Laws:

 

-14-



--------------------------------------------------------------------------------

(i) any application requested of that Person by any Gaming Board in connection
with any licensing required of that Person as a lender to Borrowers; or

(ii) any required application or other papers in connection with determination
of the suitability of that Person as a lender to Borrowers;

 

  (b) the withdrawal by that Person (except where requested or permitted by the
Gaming Board) of any such application or other required papers; or

 

  (c) any final determination by a Gaming Board pursuant to applicable Gaming
Laws:

(i) that such Person is “unsuitable” as a lender to Borrowers;

(ii) that such Person shall be “disqualified” as a lender to Borrowers; or

(iii) denying the issuance to that Person of any license required under
applicable Gaming Laws to be held by all lenders to Borrowers.

“Distributed EBITDA Loan” means Indebtedness of Parent, the Company or of any
Special Purpose Subsidiary to an Unrestricted Subsidiary representing a loan to
Parent, to the Company or to that Special Purpose Subsidiary of the distributed
cash flow of that Unrestricted Subsidiary (or of any other Unrestricted
Subsidiary which is wholly-owned, directly or indirectly, by the first
Unrestricted Subsidiary).

“Distributed Unrestricted EBITDA” means, for any period, the amount of
Unrestricted EBITDA actually received by Parent and the Restricted Subsidiaries
in Cash during that period, either by way of a distribution, by means of
Distributed EBITDA Loans or by means of return of capital invested by Parent and
the Restricted Subsidiaries in the Unrestricted Subsidiary, in each case net of
any further investment during that period by Parent and the Restricted
Subsidiaries in the Unrestricted Subsidiaries to which such Unrestricted EBITDA
is attributable.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or any L/C Alternative Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency or L/C Alternative Currency.

“Dollars” or “$” means United States dollars.

“EBITDA” means, for any period, the sum of (y) Net Income for such period plus
(in each case to the extent related to Parent and the Restricted Subsidiaries
and deducted in determining such Net Income):

 

-15-



--------------------------------------------------------------------------------

  (a) income taxes;

 

  (b) Interest Expense;

 

  (c) depreciation and amortization;

 

  (d) minority interest;

 

  (e) extraordinary losses (or minus extraordinary gains);

 

  (f) Pre-Opening Expenses;

 

  (g) nonrecurring non-cash charges, and after deduction of any nonrecurring
non-cash gains; and

 

  (h) any item of expense for equity-based compensation;

provided that, in calculating “EBITDA,” and to the extent otherwise included in
Net Income for any portion of the relevant period:

 

  (i) the operating results of each New Project which commences operations and
records not less than one full fiscal quarter’s operations during the relevant
period shall be annualized on a straight line basis; and

 

  (ii) EBITDA shall be adjusted, on a pro forma basis, (A) to include the
operating results of each Person or group of operating assets or property
acquired by Parent and the Restricted Subsidiaries during the relevant period
for a consideration which is in excess of $50,000,000, and (B) to exclude the
operating results of each Person or group of operating assets (1) which are sold
or otherwise disposed of by Parent and the Restricted Subsidiaries for a
consideration in excess of $50,000,000, (2) whose operations are discontinued
during the relevant period, or (3) which are owned by or contributed to an
Unrestricted Subsidiary.

plus, without duplication, (z) Distributed Unrestricted EBITDA for that period.

“Effective Date” means the time and Business Day on which the conditions set
forth in Section 8.1 are satisfied or waived, and the initial Loans hereunder
are made.

“Election to Become a Borrower” means an Election to Become a Borrower,
substantially in the form of Exhibit D to this Agreement, properly completed and
duly executed by each required party thereto.

“Eligible Assignee” means:

 

  (a) a Lender;

 

  (b) an Affiliate of a Lender;

 

-16-



--------------------------------------------------------------------------------

  (c) an Approved Fund; and

 

  (d) any other Person (other than a natural person) approved by the
Administrative Agent, and (unless an Event of Default has occurred and is
continuing), the Parent and the Borrowers (each such approval not to be
unreasonably withheld or delayed);

provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Parent and the Borrowers or any of their respective Affiliates or
Subsidiaries.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Business Day” means any Business Day on which dealings in Dollar
deposits, or the relevant Alternative Currency, are conducted by and among banks
in the Designated Eurodollar Market.

“Eurodollar Margin” means, as of each date of determination, the relevant
interest rate margin set forth in the definition of Applicable Rates.

“Eurodollar Market” means a regular established market located outside the
United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =   Eurodollar Base Rate

 

     1.00 – Eurodollar Reserve Percentage   

Where,

“Eurodollar Base Rate” means, for such Interest Period:

 

  (a)

the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers

 

-17-



--------------------------------------------------------------------------------

 

Association Interest Settlement Rate for deposits in Dollars in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

 

  (b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, or

 

  (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

“Eurodollar Rate Advance” and “Eurodollar Rate Loan” mean, respectively, a
Revolving Advance or a Revolving Loan or Term Loan that bears interest at the
Eurodollar Rate. All Alternative Currency Loans must be Eurodollar Rate Loans.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” shall have the meaning provided in Section 9.1.

“Existing Subordinated Debt” means, collectively:

 

-18-



--------------------------------------------------------------------------------

  (a) the outstanding principal balance of the Company’s 9.375% Senior
Subordinated Notes due 2007 (originally issued by Park Place Entertainment
Corporation);

 

  (b) the outstanding principal balance of the Company’s 8.875% Senior
Subordinated Notes due 2008 (originally issued by Park Place Entertainment
Corporation);

 

  (c) the outstanding principal balance of the Company’s 7.875% Senior
Subordinated Notes due 2010 (originally issued by Park Place Entertainment
Corporation); and

 

  (d) the outstanding principal balance of the Company’s 8.125% Senior
Subordinated Notes due 2011 (originally issued by Park Place Entertainment
Corporation).

“Facility Fee Rate” means, as of each date of determination, the rate set forth
in the applicable column in the definition of Applicable Rates.

“Facility Office” means (a) the United States office or offices of that Lender,
or (b) if identified by that Lender, such other office or offices notified by a
Lender to the Administrative Agent in writing as the office or offices through
which it will perform its obligations under this Agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that:

 

  (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day; and

 

  (b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

“Fiscal Quarter” means the fiscal quarter of Parent consisting of a three month
fiscal period ending on each March 31, June 30, September 30, December 31.

“Fiscal Year” means the fiscal year of Parent consisting of a twelve month
fiscal period ending on each December 31.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this

 

-19-



--------------------------------------------------------------------------------

definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Gaming Board” means any Governmental Agency that holds regulatory, licensing or
permit authority over gambling, gaming or casino activities conducted by Parent
and its Subsidiaries within its jurisdiction, or before which an application for
licensing to conduct such activities is pending.

“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by Parent and its Subsidiaries within its jurisdiction.

“Generally Accepted Accounting Principles” means, as of any date of
determination, accounting principles:

 

  (a) set forth as generally accepted in then currently effective Opinions of
the Accounting Principles Board of the American Institute of Certified Public
Accountants;

 

  (b) set forth as generally accepted in then currently effective Statements of
the Financial Accounting Standards Board; or

 

  (c) that are then approved by such other entity as may be approved by a
significant segment of the accounting profession in the United States of
America.

The term “consistently applied,” as used in connection therewith, means that the
accounting principles applied are consistent in all material respects to those
applied at prior dates or for prior periods.

“Governmental Agency” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 11.8(h).

“Hazardous Materials” means substances defined as hazardous substances pursuant
to the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C. § 9601 et seq., or as hazardous, toxic or pollutant pursuant to
the Hazardous Materials Transportation Act, 49 U.S.C. § 1801, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq., or in any
other applicable Hazardous Materials Law, in each case as such Laws are amended
from time to time.

 

-20-



--------------------------------------------------------------------------------

“Hazardous Materials Laws” means all federal, state or local laws, ordinances,
rules or regulations governing the disposal of Hazardous Materials applicable to
any of the Real Property.

“Indebtedness” means, as to any Person and as of each date of determination,
without duplication:

 

  (a) all obligations of such Person for borrowed money;

 

  (b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

 

  (c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business;

 

  (d) all obligations of such Person as lessee which are capitalized in
accordance with Generally Accepted Accounting Principles;

 

  (e) all indebtedness or other obligations secured by a contractual Lien on any
asset of such Person, whether or not such indebtedness or other obligations are
otherwise an obligation of such Person; and

 

  (f) all Contingent Obligations made by such Person (including by way of
provision of letters of credit or other contingent obligations) with respect to
indebtedness or other obligations of any other Person which constitute
“Indebtedness” of a type or class described in clauses (a) through (e) of this
definition.

“Initial Pricing Period” means the period beginning on the Effective Date and
ending February 28, 2007.

“Intangible Assets” means assets that are considered intangible assets under
Generally Accepted Accounting Principles, including customer lists, goodwill,
computer software, copyrights, trade names, trademarks and patents.

“Intercompany Debt” means any Indebtedness owed by a Restricted Subsidiary to
Parent or any other Restricted Subsidiary.

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of:

 

  (a) Adjusted EBITDA for the four Fiscal Quarter period ending on that date; to

 

  (b) Interest Expense of Parent and the Restricted Subsidiaries for the same
period, provided that:

 

-21-



--------------------------------------------------------------------------------

(i) in respect of any period for which there has been a pro forma adjustment to
EBITDA to include the results of operations of any Person or assets acquired by
Parent and the Restricted Subsidiaries (as contemplated in the definition of
“EBITDA”), Interest Expense shall be adjusted on a pro forma basis to include
the amount of interest which would have been payable by the Parent and the
Restricted Subsidiaries on Indebtedness which is equal to the consideration paid
to acquire that Person or assets for the entire period;

(ii) in respect of any period for which there has been a pro forma adjustment to
EBITDA to exclude the results of operations of any Person or assets sold or
disposed of by Parent and the Restricted Subsidiaries (as contemplated in the
definition of “EBITDA”), Interest Expense shall be adjusted on a pro forma basis
to exclude the amount of interest which would have been payable by the Parent
and the Restricted Subsidiaries on Indebtedness which is equal to the
consideration received by them for such Person or assets for the entire period;
and

(iii) Interest Expense in respect of Distributed EBITDA Loans held by
Unrestricted Subsidiaries and with an aggregate balance (including accrued
interest) not exceeding $250,000,000 shall be excluded.

“Interest Differential” means, with respect to any prepayment of a Eurodollar
Rate Loan on a day prior to the last day of the applicable Interest Period and
with respect to any failure to borrow a Eurodollar Rate Loan on the date or in
the amount specified in any Request for Loan:

 

  (a) the per annum interest rate payable pursuant to Section 3.1(c) with
respect to the Eurodollar Rate Loan; minus

 

  (b) the Eurodollar Rate on, or as near as practicable to the date of the
prepayment or failure to borrow for, a Eurodollar Rate Loan commencing on such
date and ending on the last day of the Interest Period of the Eurodollar Rate
Loan so prepaid or which would have been borrowed on such date.

“Interest Expense” means, as of the last day of any fiscal period, the sum of:

 

  (a) all interest, fees, charges and related expenses paid or payable (without
duplication) for that fiscal period to a lender in connection with borrowed
money or the deferred purchase price of assets that are considered “interest
expense” under Generally Accepted Accounting Principles, plus

 

  (b) the portion of rent paid or payable (without duplication) for that fiscal
period under Capital Lease Obligations that should be treated as interest in
accordance with Financial Accounting Standards Board Statement No. 13.

 

-22-



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week, 1, 2, 3 or 6 months
thereafter, as selected by the Borrowers in their Request for Loan, or such
other period requested by the Borrowers and consented to by all the Lenders;
provided that:

 

  (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

  (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

  (c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of stock or
other securities of any other Person or by means of a loan, advance creating a
debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person. The amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

“Investment Grade” means:

 

  (a) with respect to S&P, a rating of BBB- or higher; and

 

  (b) with respect to Moody’s, a rating of Baa3 or higher.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Request for
Letter of Credit, an Application for Letter of Credit, and any other document,
agreement and instrument entered into by the Issuing Lender in respect of the
relevant Letter of Credit and any Borrower or in favor of an Issuing Lender and
relating to any such Letter of Credit.

“Issuing Lender” means, as to each Letter of Credit, the Lender which issues the
same in accordance with Section 2.4, but only when acting in its capacity as
Issuing Lender for that Letter of Credit. Subject to the procedures set forth in
Section 2.4, any Lender may, at its option, be a Issuing Lender for Letters of
Credit issued under this Agreement.

 

-23-



--------------------------------------------------------------------------------

“Joint Lead Arrangers” means Banc of America Securities LLC and Deutsche Bank
Securities Inc. The Joint Lead Arrangers (in such capacities) shall have no
additional duties or obligations under this Agreement or the other Loan
Documents over those attributable to Lenders generally.

“Joint Venture Holding Company” means any Subsidiary of Parent which has no
substantial assets other than equity securities, securities convertible into
equity securities and warrants, options or similar rights to purchase such
equity securities or convertible securities (and any dividends, Cash,
instruments or other property received in respect of or in exchange for any of
the foregoing), in each case issued by Persons which are not Subsidiaries of
Parent.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage
of the Aggregate Revolving Commitments.

“L/C Alternative Currency” means each of Euros, British Pounds Sterling,
Singapore Dollars, Yen, and each other currency (other than Dollars) that is
approved in accordance with Section 1.10.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced by a Revolving Loan.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.7. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant Issuing Lender.

“Letter of Credit Fee” means, as of each date of determination, the rate set
forth in the definition of Applicable Rates.

 

-24-



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to,
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility of Parent or any of the Restricted Subsidiaries.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing statement
(other than a precautionary financing statement with respect to a lease or other
agreement that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Property.

“Loan” means the aggregate of the Advances made at any one time by the Lenders
pursuant to Article 2, including each Swing Line Advance and Revolving Advance
and the Term Loans.

“Loan Documents” means, collectively, this Agreement, any Revolving Advance
Notes, any Term Loan Notes, the Letters of Credit, the Swing Line Documents, the
Parent Guaranty, any Request for Loan, any Request for Letter of Credit, each
Application for Letter of Credit, any Compliance Certificate and any other
instruments, documents or agreements of any type or nature hereafter executed
and delivered by Parent or any of the Restricted Subsidiaries or Affiliates to
the Administrative Agent or any other Creditor in any way relating to or in
furtherance of this Agreement, in each case either as originally executed or as
the same may from time to time be supplemented, modified, amended, restated,
extended or supplanted.

“Loan Parties” means, collectively, the Borrowers and the Parent.

“Management Company” means any Restricted Subsidiary which has no substantial
assets other than contractual rights to receive fees under management
agreements, development agreements or similar instruments.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.2.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Adverse Effect” means any set of circumstances or events which:

 

  (a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document;

 

-25-



--------------------------------------------------------------------------------

  (b) is or could reasonably be expected to be material and adverse to the
condition (financial or otherwise), assets, business or operations of Parent and
the Restricted Subsidiaries, taken as a whole; or

 

  (c) materially impairs or could reasonably be expected to materially impair
the ability of Parent and the Restricted Subsidiaries, taken as a whole, to
perform the Obligations.

“Material Operating Property” means, as of each date of determination, each
resort, hotel, casino or other similar property owned, leased or operated by
Parent or the Restricted Subsidiaries as of that date for which, during the then
most recently ended period of four fiscal quarters, the attributable portion of
EBITDA for that period was in excess of $25,000,000 (as reasonably determined by
the Company), provided that in the event that Parent publicly announces that the
relevant property will be closed to the public in its entirety for a period in
excess of one month in connection with its demolition, remodeling, redevelopment
or expansion, and substantially concurrently with such closure the ownership
thereof is contributed or otherwise transferred to an Unrestricted Subsidiary
(or if the entity owning such Property is designated as an Unrestricted
Subsidiary in accordance with the terms of this Agreement), then from and after
the date upon which such contribution, transfer or designation, it shall no
longer be considered to be a Material Operating Property.

“Maturity Date” means February 14, 2010.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

“Negative Pledge” means a Contractual Obligation that contains a covenant
binding on Parent or any of the Restricted Subsidiaries that prohibits Liens on
any of its or their Property, other than

 

  (a) any such covenant contained in a Contractual Obligation granting a Lien
permitted under Section 6.4 which affects only the Property that is the subject
of such permitted Lien and

 

  (b) any such covenant that does not apply to Liens securing the Obligations.

“Net Income” means, with respect to any fiscal period, the consolidated net
income of Parent and its Subsidiaries for that period, determined in accordance
with Generally Accepted Accounting Principles, consistently applied, minus that
portion of such net income which is attributable to the operations of
Unrestricted Subsidiaries.

“Net Tangible Assets” means, as of each date of determination, the consolidated
total assets of Parent and its Subsidiaries as of the last day of the most
recent Fiscal Quarter for which financial statements have been delivered in
accordance with Section 7.1, after deducting therefrom:

 

-26-



--------------------------------------------------------------------------------

  (a) all current liabilities of Parent and its Restricted Subsidiaries
(excluding (i) the current portion of long term Indebtedness, (ii) inter-company
liabilities (as amongst Parent and its Restricted Subsidiaries and the
Distributed EBITDA Loans), and (iii) any liabilities which are by their terms
renewable or extendable at the option of the obligor thereon to a time more than
twelve months from the time as of which the amount thereof is being computed);

 

  (b) all goodwill, trade names, trademarks, patents, unamortized debt discount
and expense and other like intangibles, all as set forth on the latest
consolidated balance sheet of Parent prepared in accordance with Generally
Accepted Accounting Principles; and

 

  (c) without duplication as to (a) and (b), the total assets of the
Unrestricted Subsidiaries as of that date, determined in accordance with
Generally Accepted Accounting Principles.

“New Project” means each capital project which is either a new gaming project or
a new feature at an existing gaming project owned by Parent or the Restricted
Subsidiaries (as opposed to owned by an Unrestricted Subsidiary) having a
development and construction budget in excess of $100,000,000 which hereafter
receives a certificate of completion or occupancy and all relevant gaming and
other licenses, and in fact commences operations.

“Non-Reinstatement Deadline” has the meaning set forth for that term in
Section 2.4(n).

“Obligations” means all present and future obligations of every kind or nature
of Parent, Borrowers or any Party at any time and from time to time owed to the
Creditors or any one or more of them, under any one or more of the Loan
Documents, whether due or to become due, matured or unmatured, liquidated or
unliquidated, or contingent or noncontingent, including obligations of
performance as well as obligations of payment, and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Law by
or against Parent, any Borrower or any Restricted Subsidiary.

“Opinions of Counsel” means:

 

  (a) the favorable written legal opinion of Borrower’s Vice President and
Associate General Counsel; and

 

  (b) the favorable written legal opinion of Latham & Watkins, LLP, special
counsel to Parent and the Company, substantially in the form of Exhibit E,
together with copies of all factual certificates and legal opinions upon which
such counsel have relied.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

-27-



--------------------------------------------------------------------------------

“Outstanding Amount” means:

 

  (a) with respect to Revolving Loans and Swing Line Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans and Swing Line
Advances, as the case may be, occurring on or prior to such date;

 

  (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts; and

 

  (c) with respect to the Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
the Term Loans occurring on or prior to such date.

“Parent” means Harrah’s Entertainment, Inc., a Delaware corporation, and its
permitted successors and assigns.

“Parent Guaranty” means the Guaranty executed by Parent on the Effective Date
with respect to the Obligations, substantially in the form of Exhibit F, either
as originally executed or as it may from time to time be supplemented, modified,
amended, restated or extended.

“Participant” has the meaning specified in Section 11.8(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Party” means any Person other than Creditors which now or hereafter is a party
to any of the Loan Documents.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Parent or any of its
Subsidiaries or to which Parent or any of its Subsidiaries contributes or has an
obligation to contribute.

“Permitted Encumbrances” means:

 

  (a) inchoate Liens incident to construction or maintenance of Real Property;
or Liens incident to construction or maintenance of Real Property now or
hereafter filed of record for which adequate reserves have been set aside (or
deposits made pursuant to applicable Law) and which are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
Real Property is subject to a material risk of loss or forfeiture;

 

-28-



--------------------------------------------------------------------------------

  (b) Liens for taxes and assessments on and similar charges with respect to
Real Property which are not yet past due; or Liens for taxes and assessments on
Real Property for which adequate reserves have been set aside and are being
contested in good faith by appropriate proceedings and have not proceeded to
judgment, provided that, by reason of nonpayment of the obligations secured by
such Liens, no material Real Property is subject to a material risk of loss or
forfeiture;

 

  (c) defects and irregularities in title to any Real Property which in the
aggregate do not materially impair the fair market value or use of the Real
Property for the purposes for which it is or may reasonably be expected to be
held;

 

  (d) easements, exceptions, reservations, or other agreements for the purpose
of pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, driveways, drainage, irrigation, water,
and sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Real Property, facilities, or
equipment which in the aggregate do not materially burden or impair the fair
market value or use of such Real Property for the purposes for which it is or
may reasonably be expected to be held;

 

  (e) easements, exceptions, reservations, or other agreements for the purpose
of facilitating the joint or common use of property which in the aggregate do
not materially burden or impair the fair market value or use of such property
for the purposes for which it is or may reasonably be expected to be held;

 

  (f) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
the use of any Real Property;

 

  (g) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
any right, power, franchise, grant, license, or permit;

 

  (h) present or future zoning laws, building codes and ordinances, zoning
restrictions, or other laws and ordinances restricting the occupancy, use, or
enjoyment of Real Property;

 

  (i) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith, provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no property is subject to a material risk of loss or
forfeiture;

 

-29-



--------------------------------------------------------------------------------

  (j) covenants, conditions, and restrictions affecting the use of Real Property
which in the aggregate do not materially impair the fair market value or use of
the Real Property for the purposes for which it is or may reasonably be expected
to be held;

 

  (k) rights of tenants under leases and rental agreements covering Real
Property entered into in the ordinary course of business of the Person owning
such Real Property;

 

  (l) Liens consisting of pledges or deposits to secure obligations under
workers’ compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

 

  (m) Liens consisting of pledges or deposits of property to secure performance
in connection with operating leases made in the ordinary course of business to
which Parent or any of its Subsidiaries is a party as lessee, provided the
aggregate value of all such pledges and deposits in connection with any such
lease does not at any time exceed 20% of the annual fixed rentals payable under
such lease;

 

  (n) Liens consisting of deposits of property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor) in the ordinary course of business;

 

  (o) Liens consisting of any right of offset, or statutory bankers’ lien, on
bank deposit accounts maintained in the ordinary course of business so long as
such bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

 

  (p) Liens consisting of deposits of property to secure statutory obligations
of Parent or any of the Restricted Subsidiaries in the ordinary course of its
business;

 

  (q) Liens consisting of deposits of property to secure (or in lieu of) surety,
appeal or customs bonds in proceedings to which Parent or any of the Restricted
Subsidiaries is a party in the ordinary course of business;

 

  (r) Liens created by or resulting from any litigation or legal proceeding
involving Parent or any of the Restricted Subsidiaries in the ordinary course of
its business which is currently being contested in good faith by appropriate
proceedings, provided that adequate reserves have been set aside and no material
property is subject to a material risk of loss or forfeiture;

 

  (s) precautionary UCC financing statement filings made in connection with
operating leases and not constituting Liens;

 

-30-



--------------------------------------------------------------------------------

  (t) other non-consensual Liens incurred in the ordinary course of business but
not in connection with an extension of credit, which do not in the aggregate,
when taken together with all other Liens, materially impair the value or use of
the Property of Parent and the Restricted Subsidiaries, taken as a whole; and

 

  (u) Liens securing the obligations of Parent, the Borrowers and the Restricted
Subsidiaries under the Third Amended and Restated Credit Agreement and the “Loan
Documents” referred to therein, provided that, concurrently with the creation,
granting or assumption of any such Liens, an equal, ratable and pari passu Lien
on the property subject thereto is granted to the Administrative Agent and the
Lenders to secure the obligations of Parent, the Borrowers and the Restricted
Subsidiaries under this Agreement and the Loan Documents.

“Permitted Right of Others” means a Right of Others consisting of:

 

  (a) an interest (other than a legal or equitable co-ownership interest, an
option or right to acquire a legal or equitable co-ownership interest and any
interest of a ground lessor under a ground lease), that does not materially
impair the value or use of Property for the purposes for which it is or may
reasonably be expected to be held;

 

  (b) an option or right to acquire a Lien that would be a Permitted
Encumbrance;

 

  (c) the subordination of a lease or sublease in favor of a financing entity;
and

 

  (d) a license, or similar right, of or to Intangible Assets granted in the
ordinary course of business.

“Person” means any entity, whether an individual, trustee, corporation, general
partnership, limited partnership, joint stock company, trust, estate,
unincorporated organization, business association, firm, joint venture,
Governmental Agency, or otherwise.

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than interest expense) incurred with respect to capital projects
which are classified as “pre-opening expenses” on the applicable financial
statements of Parent and its Subsidiaries for such period, prepared in
accordance with Generally Accepted Accounting Principles.

“Pricing Level” means, as of each date of determination, the pricing level set
forth below opposite (a) the Debt Rating then in effect or (b) the Total Debt
Ratio as of the last day of the Fiscal Quarter ending approximately 60 days
prior to the first day of that Pricing Period in which such date occurs
(whichever criteria yields the lowest interest rates and other pricing to the
Borrowers), provided that during the Initial Pricing Period, the Applicable
Pricing Level shall be Pricing Level IV:

 

-31-



--------------------------------------------------------------------------------

Applicable Pricing Level

  

Total Debt Ratio

  

Debt Rating

Pricing Level I

   Not Applicable    A-/A3 or higher

Pricing Level II

   Not Applicable    BBB+/Baa1

Pricing Level III

   < 3.25:1.00    BBB/Baa2

Pricing Level IV

   > 3.25:1.00 but < 3.75:1.00    BBB-/Baa3

Pricing Level V

   > 3.75:1.00 but < 4.25:1.00    BB+/Ba1

Pricing Level VI

   > 4.25:1.00 but < 4.75:1.00    BB/Ba2 or lower or unrated

“Pricing Period” means (a) the Initial Pricing Period, and (b) each subsequent
three month period beginning on each March 1, June 1, September 1 and
December 1.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Public Lender” has the meaning set forth for that term in Section 7.3.

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31.

“Rating Decline” means the occurrence of a decrease in the Debt Rating by either
Moody’s or S&P to below Investment Grade on any date on or within 90 days after
the date of the first public notice of:

 

  (a) the occurrence of an event described in clauses (a) through (d) of the
definition of “Change in Control;” or

 

  (b) the intention by any of the Parent or Borrowers to effect such an event
(which 90-day period shall be extended so long as the Debt Rating is under
publicly announced consideration for possible downgrade by Moody’s or S&P).

“Real Property” means, as of any date of determination, all real property then
or theretofore owned, leased or occupied by Parent or any of the Restricted
Subsidiaries.

“Register” has the meaning specified in Section 11.8(c).

“Regulations T, U and X” means Regulations T, U and X, as at any time amended,
of the Board of Governors of the Federal Reserve System, or any other
regulations in substance substituted therefor.

 

-32-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Request for Letter of Credit” means a written request for a Letter of Credit
substantially in the form of Exhibit G, together with any forms of application
for letter of credit required by the relevant Issuing Lender therefor, in each
case signed by a Responsible Official of a Borrower on behalf of that Borrower
and properly completed to provide all information required to be included
therein (provided that it is understood that the terms of the Loan Documents
shall govern and control in the event of any conflict between the terms of any
such application and the Loan Documents).

“Request for Loan” means a written request for a Revolving Advance or Term Loans
substantially in the form of Exhibit H, signed by a Responsible Official of a
Borrower, on behalf of that Borrower, and properly completed to provide all
information required to be included therein.

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

“Requisite Lenders” means:

 

  (a) as of any date of determination prior to the termination of the
Commitments, Lenders having in the aggregate 51% or more of the Aggregate
Commitments; and

 

  (b) as of any date of determination if the Commitments have then been
terminated, Lenders holding 51% of the Total Outstandings.

“Responsible Official” means when used with reference to a Person other than an
individual, any corporate officer of such Person, general partner of such
Person, corporate officer of a corporate general partner of such Person, or
corporate officer of a corporate general partner of a partnership that is a
general partner of such Person, or any other responsible official thereof duly
acting on behalf thereof. Any document or certificate hereunder that is signed
or executed by a Responsible Official of another Person shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such other Person.

“Restricted Subsidiary” means the Company, each other Borrower and each other
Subsidiary of the Parent which is not designated as an “Unrestricted Subsidiary”
in accordance with Section 2.10.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative

 

-33-



--------------------------------------------------------------------------------

Currency, and (iii) such additional dates as the Administrative Agent shall
determine or the Requisite Lenders shall require (or that the Company may
request); and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates as
the Administrative Agent or the L/C Issuer shall determine or the Requisite
Lenders shall require (or that the Company may request).

“Revolving Advance” means any Advance of a Revolving Loan made to a Borrower by
any Lender in accordance with its Applicable Percentage of the Aggregate
Revolving Commitments pursuant to Section 2.1(a).

“Revolving Commitment” means, as to each Lender, its obligation to:

 

  (a) make Revolving Advances to the Borrowers pursuant to Section 2.1;

 

  (b) purchase participations in L/C Obligations; and

 

  (c) purchase participations in Swing Line Advances;

in each case, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Advance Note” means any promissory note made by the Company (or in
the appropriate case, by each other Borrower) to a Lender evidencing the
Revolving Advances under that Lender’s Revolving Commitment to the Company (or
to that Borrower), substantially in the form of Exhibit B-1, either as
originally executed or as the same may from time to time be supplemented,
modified, amended, renewed, extended or supplanted.

“Revolving Loans” means the group of loans that are comprised of Revolving
Advances.

“Right of Others” means, as to any Property in which a Person has an interest,
any legal or equitable ownership right, title or other interest (other than a
Lien) held by any other Person in that Property, and any option or right held by
any other Person to acquire any such right, title or other interest in that
Property, including any option or right to acquire a Lien; provided, however,
that

 

  (a) any covenant restricting the use or disposition of Property of such Person
contained in any Contractual Obligation of such Person,

 

  (b) any provision contained in a contract creating a right of payment or
performance in favor of a Person that conditions, limits, restricts, diminishes,
transfers or terminates such right, and

 

-34-



--------------------------------------------------------------------------------

  (c) any residual rights held by a lessor or vendor of Property, shall not be
deemed to constitute a Right of Others.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereto.

“Sale and Leaseback” means, with respect to any Person, the sale of Property
owned by that Person (the “Seller”) to another Person (the “Buyer”), together
with the substantially concurrent leasing of such Property (or any portion
thereof) by the Buyer to the Seller.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Senior Officer” means Parent’s and each Borrower’s: chief executive officer,
president, chief financial officer, treasurer, vice presidents or secretaries.

“Significant Subsidiary” means, as of any date of determination, each Restricted
Subsidiary that had on the last day of the Fiscal Quarter then most recently
ended total assets (determined in accordance with Generally Accepted Accounting
Principles) of $50,000,000 or more.

“SPC” has the meaning specified in Section 11.8(h).

“Special Eurodollar Circumstance” means the application or adoption after the
date hereof of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable authority charged with the interpretation or
administration thereof, or compliance by any Lender or its Eurodollar Lending
Office with any request or directive (whether or not having the force of Law) of
any such Governmental Agency, central bank or comparable authority, or the
existence or occurrence of circumstances affecting the Designated Eurodollar
Market generally that are beyond the reasonable control of the Lenders.

“Special Purpose Subsidiary” means any Wholly-Owned Subsidiary which (a) is a
Restricted Subsidiary, (b) owns no equity interests in any Borrower or any other
Restricted Subsidiary, (c) conducts no active trade or business, (d) has no
Indebtedness other than in respect of Distributed EBITDA Loans, (e) owns no
Indebtedness other than Indebtedness of Parent, (f) for the obligations of which
Parent and its other Restricted Subsidiaries have no personal or corporate
liability, and (g) the obligations of which are not guaranteed or otherwise
supported, directly or indirectly, by any Person other than Parent.

 

-35-



--------------------------------------------------------------------------------

“Solvent” as to any Person shall mean that:

 

  (a) the sum of the assets of such Person, both at a fair valuation and at
present fair saleable value, exceeds its liabilities, including its probable
liability in respect of contingent liabilities;

 

  (b) such Person will have sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted; and

 

  (c) such Person has not incurred debts, and does not intend to incur debts,
beyond its ability to pay such debts as they mature.

For purposes of this definition, “debt” means any liability on a claim, and
“claim” means (x) a right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured, or (y) a right to
an equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. With respect to any such contingent liabilities, such liabilities
shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represents the amount which can reasonably
be expected to become an actual or matured liability.

“Spot Rate” for a currency means the rate reasonably determined by the
Administrative Agent to be the spot rate for the purchase by the Administrative
Agent of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Administrative Agent does not have as of the date of
determination a spot buying rate for any such currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Debt” means:

 

  (a) the Existing Subordinated Debt; and

 

  (b) any other Indebtedness of Parent or the Company which according to its
terms is, or in any manner purports to be, contractually subordinated to the
Obligations.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

-36-



--------------------------------------------------------------------------------

“Swing Lines” means one or more revolving lines of credit established by the
Swing Line Lenders in favor of Borrowers pursuant to Section 2.5.

“Swing Line Advances” means Advances made by the Swing Line Lenders to any of
the Borrowers pursuant to Section 2.5.

“Swing Line Documents” means the promissory notes and any other documents
executed by Borrowers in favor of the Swing Line Lenders in connection with the
Swing Lines.

“Swing Line Lenders” means (a) initially Bank of America, and (b) any of the
other Lenders designated by the Borrowers from time to time in a writing
delivered to the Administrative Agent, provided that not more than three Lenders
shall be Swing Line Lenders at any time.

“Swing Line Outstandings” means, as of any date of determination, the aggregate
principal Indebtedness of Borrowers on all Swing Line Advances then outstanding.

“Syndication Agent” means Deutsche Bank AG New York Branch. Deutsche Bank AG New
York Branch shall not have any additional rights, duties or obligations under
this Agreement or the other Loan Documents by reason of its being a Syndication
Agent.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Agency, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan Advance” means the Advance of a Term Loan made to the Company by any
Lender in accordance with its Applicable Percentage of the Aggregate Term Loan
Commitments pursuant to Section 2.1(b).

“Term Loans” has the meaning set forth for that term in Section 2.1(b).

“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan on the Effective Date in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.1.

“Term Loan Note” means any promissory note made by the Company to a Lender
evidencing the Term Loan under that Lender’s Term Loan Commitment to the
Company, substantially in the form of Exhibit B-2, either as originally executed
or as the same may from time to time be supplemented, modified, amended,
renewed, extended or supplanted.

“Third Amended and Restated Credit Agreement” means the Third Amended and
Restated Credit Agreement dated as of April 25, 2006, among the Company, Parent,
the lenders referred to therein, and Bank of America, N.A., as Administrative
Agent, as amended as of the Effective Date and as it may subsequently be amended
or otherwise modified.

 

-37-



--------------------------------------------------------------------------------

“Total Debt” means, as of any date of determination, (y) the sum (without
duplication) of:

 

  (a) the outstanding principal Indebtedness of Parent and the Restricted
Subsidiaries for borrowed money (including debt securities issued by Parent or
any of the Restricted Subsidiaries) on that date; plus

 

  (b) the aggregate amount of all Capital Lease Obligations of Parent and the
Restricted Subsidiaries on that date; plus

 

  (c) all obligations in respect of letters of credit or other similar
instruments for which Parent or any of the Restricted Subsidiaries are account
parties or are otherwise obligated; plus

 

  (d) the aggregate amount of all Contingent Obligations and other similar
contingent obligations of Parent and the Restricted Subsidiaries with respect to
any of the foregoing; plus

 

  (e) any obligations of Parent or any of the Restricted Subsidiaries to the
extent that the same are secured by a Lien on any of the assets of Parent or the
Restricted Subsidiaries;

minus

 

  (z) Distributed EBITDA Loans held by an Unrestricted Subsidiary and with an
aggregate balance (including accrued interest) not to exceed $250,000,000, but
only for so long as neither the Unrestricted Subsidiary which is the creditor in
respect of such Distributed EBITDA Loans nor any of its Subsidiaries is in
default to any creditor holding Indebtedness in an aggregate principal amount
which is in excess of $25,000,000.

In computing “Total Debt,” the amount of any Contingent Obligation or letter of
credit shall be deemed to be zero unless and until (1) in the case of
obligations in respect of letters of credit, a drawing is made with respect
thereto and (2) in the case of any other Contingent Obligations, demand for
payment is made with respect thereto.

“Total Debt Ratio” means, as of the last day of any Fiscal Quarter, the ratio
of:

 

  (a) Total Debt on that date; to

 

  (b) Adjusted EBITDA for the four Fiscal Quarter period ending on that date.

“type”, when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is a Base Rate Loan or Advance, or a Eurodollar
Rate Loan or Advance.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans, Swing
Line Advances and all L/C Obligations.

 

-38-



--------------------------------------------------------------------------------

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Advances and all L/C Obligations.

“Unreimbursed Amount” has the meaning specified in Section 2.4(g).

“Unrestricted EBITDA” means, for any period, the combined net income of the
Unrestricted Subsidiaries for such period determined in accordance with GAAP
plus (in each case to the extent deducted in determining such net income):

 

  (a) income taxes;

 

  (b) Interest Expense;

 

  (c) depreciation and amortization;

 

  (d) minority interest;

 

  (e) extraordinary losses (or minus extraordinary gains); and

 

  (f) nonrecurring non-cash charges, and after deduction of any nonrecurring
non-cash gains.

“Unrestricted Subsidiary” means (a) each of the Subsidiaries designated on
Schedule 1.3 and (b) each other Subsidiary of Parent which is so designated
following the Effective Date in accordance with Section 2.10.

“Wholly-Owned Subsidiary” means any Person 100% of whose capital stock,
partnership interests, membership interests or other forms of equity ownership
interest (other than directors qualifying shares and similar interests) is at
the time owned, directly or indirectly, by Parent.

1.2 Use of Defined Terms. Any defined term used in the plural shall refer to all
members of the relevant class, and any defined term used in the singular shall
refer to any one or more of the members of the relevant class.

1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with,
Generally Accepted Accounting Principles applied on a consistent basis, except
as otherwise specifically prescribed herein. In the event that Generally
Accepted Accounting Principles change during the term of this Agreement such
that the covenants contained in Sections 6.5 and 6.6 would then be calculated in
a different manner or with different components,

 

  (a) Parent, Borrowers and the Lenders agree to amend this Agreement in such
respects as are necessary to conform those covenants as criteria for evaluating
Parent’s consolidated financial condition to substantially the same criteria as
were effective prior to such change in Generally Accepted Accounting Principles,
and

 

-39-



--------------------------------------------------------------------------------

  (b) Parent and Borrowers shall be deemed to be in compliance with the
covenants contained in the aforesaid Sections during the 90 day period following
any such change in Generally Accepted Accounting Principles if and to the extent
that Parent and Borrowers would have been in compliance therewith under
Generally Accepted Accounting Principles as in effect immediately prior to such
change.

1.4 Rounding. Any financial ratios required to be maintained by Parent and
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, either
as originally existing or as the same may from time to time be supplemented,
modified or amended, are incorporated herein by this reference. A matter
disclosed on any Schedule shall be deemed disclosed on all Schedules.

1.6 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

  (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,

 

  (i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document),

 

  (ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns,

 

  (iii) the words “herein,” “hereof” and “hereunder,” and words of similar
import when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof,

 

  (iv)

all references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections

 

-40-



--------------------------------------------------------------------------------

 

of, and Exhibits and Schedules to, the Loan Document in which such references
appear,

 

  (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and

 

  (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including Cash, securities, accounts and contract rights.

 

  (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

  (c) The use of the word “or” is not exclusive.

1.7 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.8 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Las Vegas, Nevada local time (daylight or standard,
as applicable).

1.9 Exchange Rates. The Administrative Agent shall determine the Spot Rates as
of each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies
or L/C Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent.

1.10 Additional L/C Alternative Currencies.

 

  (a)

The Borrowers may from time to time request that Letters of Credit be issued in
a currency other than those specifically listed in the definition of “L/C
Alternative Currency;” provided that each such requested currency is

 

-41-



--------------------------------------------------------------------------------

 

a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. Each such request shall be subject to
the approval of both the Administrative Agent and the relevant Issuing Lender.

 

  (b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired L/C Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the relevant Issuing Lender in their sole discretion). The
Administrative Agent shall promptly notify the relevant Issuing Lender thereof.
The relevant Issuing Lender shall notify the Administrative Agent, not later
than 11:00 a.m., ten Business Days after receipt of such request whether it
consents, in its sole discretion, to the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

  (c) Any failure by the relevant Issuing Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Issuing Lender to permit Letters of Credit to be issued in
such requested currency. If the Administrative Agent and the relevant Issuing
Lender consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrowers and such currency shall
thereupon be deemed for all purposes to be a L/C Alternative Currency hereunder
for purposes of any Letter of Credit issuances. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.10, the Administrative Agent shall promptly so notify the
Borrowers.

 

-42-



--------------------------------------------------------------------------------

ARTICLE 2

LOANS AND LETTERS OF CREDIT

2.1 Loans - General

 

  (a) Subject to the terms and conditions set forth in this Agreement, at any
time and from time to time from the Effective Date through (but excluding) the
Maturity Date, each Lender shall, pro rata according to that Lender’s Applicable
Percentage of the then applicable Aggregate Revolving Commitments, make
Revolving Advances to Borrowers in such amounts as any Borrower may request
provided that:

 

  (i) giving effect to such Revolving Advances, the Outstanding Amount of
Revolving Loans, L/C Obligations and Swing Line Outstandings shall not exceed
the Aggregate Revolving Commitments at any time; and

 

  (ii) without the consent of all of the Lenders, the Total Revolving
Outstandings of each Borrower hereafter designated as such pursuant to
Section 2.9 shall not exceed that Borrower’s Aggregate Sublimit at any time.
Subject to the limitations set forth herein, each of the Borrowers may borrow,
repay and reborrow under the Aggregate Revolving Commitments without premium or
penalty.

 

  (b) Subject to the terms and conditions set forth in this Agreement, on the
Effective Date, each Lender shall, pro rata according to that Lender’s
Applicable Percentage of the Aggregate Term Loan Commitments, make a term loan
(collectively, the “Term Loans”) in Dollars to the Company. Each continuation of
the Term Loans shall be made only in Dollars. If not previously optionally
prepaid, the principal of the Term Loans shall be repaid in full on the Maturity
Date. Once repaid, no portion of the Term Loans may be reborrowed. There shall
be no scheduled principal amortization of the Term Loans prior to the Maturity
Date.

 

  (c) Subject to the next sentence, the Term Loans and each Revolving Loan shall
be made pursuant to a Request for Loan executed by the relevant Borrower which
shall specify the requested:

 

  (i) date of such Loan;

 

  (ii) type of Loan;

 

  (iii) amount of such Loan;

 

  (iv) in the case of a Eurodollar Rate Loan, the Interest Period for such Loan;
and

 

-43-



--------------------------------------------------------------------------------

  (v) in the case of Revolving Loans which are to be made in any Alternative
Currency, designating the Alternative Currency in which such Revolving Loans are
to be made (it being understood that in the absence of any designation to the
contrary, Revolving Loans shall be made in Dollars).

Unless the Administrative Agent has notified, in its sole and absolute
discretion, Borrowers to the contrary, a Loan may be requested by telephone by a
Responsible Official of any Borrower, in which case that Borrower shall confirm
such request by promptly delivering a Request for Loan in person or by
telecopier conforming to the preceding sentence to the Administrative Agent. The
Administrative Agent shall incur no liability whatsoever hereunder in acting
upon any telephonic request for a Loan purportedly made by a Responsible
Official of a Borrower, and each Borrower hereby jointly and severally (but as
between Borrowers, ratably) agrees to indemnify the Administrative Agent from
any loss, cost, expense or liability as a result of so acting.

 

  (d) Promptly following receipt of a Request for Loan, the Administrative Agent
shall notify each Lender of any Loan requested by telephone or telecopier (and
if by telephone, promptly confirmed by telecopier) of the identity of the
relevant Borrower, the date and type of the Loan, the applicable Interest
Period, and that Lender’s Applicable Percentage of the requested Loan. Not later
than 12:00 noon, Las Vegas local time, on the date specified for any Loan (which
must be a Business Day), each Lender shall make its Applicable Percentage of the
Loan in immediately available funds available to the Administrative Agent at the
Administrative Agent’s Office. Upon satisfaction or waiver of the applicable
conditions set forth in Article 8, all Loans shall be credited on that date in
immediately available funds to the Designated Deposit Account.

 

  (e) Unless the Requisite Lenders otherwise consent, each Loan shall be an
integral multiple of $1,000,000 and shall be not less than $10,000,000.

 

  (f) The Revolving Advances made by each Lender to each Borrower may be
evidenced by a Revolving Advance Note issued by that Borrower and made payable
to that Lender. The Borrowers shall, promptly upon request by any Lender, issue
a Revolving Advance Note to that Lender to evidence the Revolving Advances made
by that Lender in the amount of that Lender’s Revolving Commitment, but there
shall be no requirement for the issuance of notes hereunder (except to the
extent so requested by a Lender). The Term Loan made by each Lender to the
Company may be evidenced by a Term Loan Note issued by the Company and made
payable to that Lender. The Company shall, promptly upon request by any Lender,
issue a Term Loan Note to that Lender to evidence the Term Loan made by that
Lender, but there shall be no requirement for the issuance of notes hereunder
(except to the extent so requested by a Lender).

 

-44-



--------------------------------------------------------------------------------

  (g) A Request for Loan shall be irrevocable upon the Administrative Agent’s
first notification thereof.

 

  (h) If no Request for Loan (or telephonic request for loan referred to in the
second sentence of Section 2.1(c), if applicable) has been made within the
requisite notice periods set forth in Sections 2.2 or 2.3 in connection with a
Revolving Loan which, if made and giving effect to the application of the
proceeds thereof, would not increase the outstanding principal Indebtedness
evidenced by the Revolving Advance Notes of the relevant Borrower, then that
Borrower shall be deemed to have requested, as of the date upon which the
related then outstanding Revolving Loan is due pursuant to Section 3.1(e)(i), a
Base Rate Loan in an amount equal to the amount necessary to cause the
outstanding principal Indebtedness evidenced by such Revolving Advance Notes to
remain the same and the Lenders shall make the Advances necessary to make such
Loan notwithstanding Sections 2.1(c), 2.2 and 2.3.

2.1A Alternative Currency Subline.

 

  (a) The Lenders hereby severally agree to make Alternative Currency Advances
under the Revolving Commitment in such amounts as any Borrower may request
provided that giving effect to such Revolving Advances, the aggregate
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit, provided that, in addition
to the other conditions set forth herein to Advances, Alternative Currency
Advances shall also be subject to the fulfillment of the conditions set forth in
Section 8.3.

 

  (b) In addition to the conditions set forth in Sections 2.1, 2.2 and 2.3, each
Alternative Currency Loan shall be made pursuant to a Request for Loan, which
shall indicate the Alternative Currency in which such Alternative Currency Loan
shall be denominated. All such Requests for Loans shall be received by the
Administrative Agent, at Administrative Agent’s Office, not later than 10:00
a.m. Las Vegas local time, at least four Eurodollar Business Days before the
date of such Alternative Currency Loan. Each Alternative Currency Loan must be
in an amount which is not less than 3,000,000 of the currency units of the
relevant Alternative Currency.

 

  (c)

During the existence of a Default or Event of Default, the Requisite Lenders may
require that any or all of the then outstanding Alternative Currency Loans
denominated in an Alternative Currency be prepaid. If any Event of Default is
asserted in writing by the Administrative Agent or by the Requisite Lenders,
then any payments received by the Administrative Agent (whether in Dollars or
Alternative Currencies) shall be applied ratably to all of the outstanding
Revolving Advances

 

-45-



--------------------------------------------------------------------------------

 

(regardless of the currency in which such Revolving Advances are outstanding).

 

  (d) The Alternative Currency Loans may, at any time and from time to time,
voluntarily be paid or prepaid in whole or in part without premium or penalty,
except that with respect to any voluntary prepayment under this Section 2.1A(d):

 

  (i) any partial prepayment shall be in an amount which is not less than
3,000,000 units of the applicable Alternative Currency (or any lesser
outstanding amount);

 

  (ii) the Administrative Agent shall have received written notice of any
prepayment, by 10:00 a.m. Las Vegas local time, three Eurodollar Business Days
before the date of prepayment, which notice shall identify the date and amount
of the prepayment and the Alternative Currency Loan(s) being prepaid;

 

  (iii) each prepayment of principal shall be accompanied by payment of interest
accrued to the date of payment on the amount of principal paid; and

 

  (iv) any payment or prepayment of all or any part of any Eurodollar Rate Loan
on a day other than the last day of the applicable Interest Period shall be
subject to Section 3.8(d).

 

  (e) If the Administrative Agent notifies the Borrowers at any time that, by
reason of any fluctuation in the values of Alternative Currencies versus the
Dollar:

 

  (i) the aggregate Outstanding Amount of the Revolving Loans denominated in
Alternative Currencies as of any Revaluation Date, if converted to their Dollar
Equivalent, exceeds the Alternative Currency Sublimit then, within four
Eurodollar Business Days after receipt of such notice, the Borrowers shall
prepay Loans in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed the Alternative Currency
Sublimit; or

 

  (ii) the aggregate Outstanding Amount of the Revolving Loans (including the
Outstanding Amount of the Revolving Loans denominated in Alternative Currencies
converted to their Dollar Equivalent) and the L/C Obligations exceeds the
Aggregate Revolving Commitments then, within two Eurodollar Business Days after
receipt of such notice, the Borrowers shall prepay Loans in an aggregate amount
sufficient to reduce such Outstanding Amount, as of such date of payment, to an
amount not in excess of the Aggregate Revolving Commitments.

 

-46-



--------------------------------------------------------------------------------

  (f) Interest with respect to all Alternative Currency Loans shall be paid in
the same manner as Revolving Loans as provided for in this Agreement, provided
that, except as otherwise provided in Sections 3.1(d) and 3.9 of this Agreement,
in the case of any Alternative Currency Loan of any Lender which is lent from a
Facility Office in the United Kingdom or a Participating Member State, such
Alternative Currency Loans shall bear interest at a rate per annum equal to the
Eurodollar Rate for that Alternative Currency Loan plus the Eurodollar Margin
plus the Mandatory Cost. With respect to Section 3.9 of this Agreement, the
Mandatory Cost shall be added to the interest rate set forth therein with
respect to any Alternative Currency Loans.

 

  (g) Interest and fees with respect to Alternative Currency Loans shall be
computed in a manner which is consistent with the basis upon which rates are
quoted for the relevant Alternative Currency Loans by the Administrative Agent
(i.e., where the underlying quotation assumes a year of 360 days and the actual
number of days elapsed, interest shall be charged in a manner consistent with
such quotation). It is anticipated that the Administrative Agent will ordinarily
provide rate quotations in respect of Alternative Currency Loans based on a year
of 360 days and the actual number of days elapsed, but the Administrative Agent
may provide rates quoted on other bases (and shall charge interest consistently
therewith), to the extent that rates would otherwise be unavailable or
impractical in the relevant Alternative Currency, in each case by notice to the
Company and each affected Lender.

 

  (h) Payments generally shall be made in the same manner as Revolving Loans as
provided for in this Agreement, provided that, except as otherwise expressly
provided in this Agreement, and except with respect to principal of and interest
on Revolving Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder with respect to principal and interest on Alternative
Currency Loans shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in the same Alternative Currency and in Same Day
Funds not later than the Applicable Time specified by the Administrative Agent
on the dates specified herein. All payments due under this Agreement will made
in the United States. If, for any reason, any Borrower is prohibited by any Law
from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.

2.2 Base Rate Loans. Each request by a Borrower for a Base Rate Loan shall be
made pursuant to a Request for Loan (or telephonic or other request for loan
referred to in the second sentence of Section 2.1(c), if applicable) received by
the Administrative Agent, at the Administrative Agent’s Office, not later than
10:00 a.m. Las Vegas local time, on the date (which

 

-47-



--------------------------------------------------------------------------------

must be a Business Day) of the requested Base Rate Loan. All Revolving Loans
shall constitute Base Rate Loans unless properly designated as a Eurodollar Rate
Loan pursuant to Section 2.3.

2.3 Eurodollar Rate Loans.

 

  (a) Each request by a Borrower for a Eurodollar Rate Loan shall be made
pursuant to a Request for Loan (or telephonic or other request for loan referred
to in the second sentence of Section 2.1(c), if applicable) received by the
Administrative Agent, at the Administrative Agent’s Office, not later than 10:00
a.m., Las Vegas local time, at least three Eurodollar Business Days before the
first day of the applicable Interest Period.

 

  (b) On the date which is two Eurodollar Business Days before the first day of
the applicable Interest Period, the Administrative Agent shall confirm its
determination of the applicable Eurodollar Rate (which determination shall be
conclusive in the absence of manifest error) and promptly shall give notice of
the same to Borrowers and the applicable Lenders by telephone or telecopier (and
if by telephone, promptly confirmed by telecopier).

 

  (c) Unless the Administrative Agent and the Requisite Lenders otherwise
consent, no more than twenty Eurodollar Rate Loans shall be outstanding at any
one time.

 

  (d) No Eurodollar Rate Loan may be requested during the existence of a Default
or Event of Default.

 

  (e) No Lender shall be required to obtain the funds necessary to fund its
Eurodollar Rate Advances in the Designated Eurodollar Market or from any other
particular source of funds, rather each Lender shall be free to obtain such
funds from any legal source.

2.4 Letters of Credit.

 

  (a) From time to time, each Lender which has agreed with the Borrowers to be
designated as an Issuing Lender hereunder agrees to issue Letters of Credit in
Dollars or in one or more L/C Alternative Currencies for the account of Parent,
the Borrowers or any of their Restricted Subsidiaries in accordance with this
Section 2.4. No Lender will be obligated to agree to be designated as an Issuing
Lender, provided that Bank of America has agreed to act as an Issuing Lender.

 

  (b)

Subject to the terms and conditions hereof, at any time and from time to time
from the Effective Date through the day prior to the Maturity Date, any one or
more of the Borrowers may request that any one or more of the Lenders issue, as
Issuing Lender, additional Letters of Credit under the Aggregate Revolving
Commitments denominated in Dollars or in one or more L/C Alternative Currencies
by submission of a Request for Letter of

 

-48-



--------------------------------------------------------------------------------

 

Credit and an Application for Letter of Credit to such Issuing Lender (with a
copy to the Administrative Agent); provided that giving effect to all such
Letters of Credit, (i) the Outstanding Amount of Revolving Loans, Swing Line
Advances and L/C Obligations shall not exceed the Aggregate Revolving
Commitments, (ii) without the consent of all of the Lenders, the Outstanding
Amount of Revolving Loans, Swing Line Advances and L/C Obligations of each
Borrower hereafter designated as such pursuant to Section 2.9 shall not exceed
that Borrower’s Aggregate Sublimit at any time, and (iii) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
Letter of Credit shall be in a form reasonably acceptable to the relevant
Issuing Lender. Unless all the Lenders otherwise consent in a writing delivered
to the Administrative Agent, no Letter of Credit shall have a term which extends
beyond the day which is five days prior to the Maturity Date.

 

  (c) Each Request for Letter of Credit and Application for Letter of Credit
shall be submitted to the relevant Issuing Lender, with a copy to the
Administrative Agent, not later than 8:00 a.m. at least five Business Days prior
to the date upon which the related Letter of Credit is proposed to be issued (or
such shorter period as may be acceptable to the relevant Issuing Lender, but in
any event providing not less than one Business Day’s notice to the
Administrative Agent). The Administrative Agent shall promptly notify the
relevant Issuing Lender whether such Request for Letter of Credit, and the
issuance of a Letter of Credit pursuant thereto, conforms to the requirements of
this Agreement (and no Lender shall purport to issue a Letter of Credit
hereunder prior to its receipt of such confirmation in respect of the proposed
Letter of Credit). Upon issuance, amendment to or extension of a Letter of
Credit, the relevant Issuing Lender shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify the Lenders, of the
amount and terms thereof.

 

  (d)

Upon the issuance of each Letter of Credit, each Lender shall be deemed to have
purchased a pro rata participation in such Letter of Credit from the relevant
Issuing Lender in an amount equal to that Lender’s Applicable Percentage of the
Aggregate Revolving Commitments times the amount of such Letter of Credit
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in a L/C Alternative Currency). Without
limiting the scope and nature of each Lender’s participation in any Letter of
Credit, to the extent that the relevant Issuing Lender has not been reimbursed
by the Borrower which is the account party for any Letter of Credit for any
payment required to be made by the relevant Issuing Lender thereunder, each
Lender shall, according to its Applicable Percentage of the Aggregate Revolving
Commitments of the unreimbursed drawing (expressed in Dollars in the amount of
the Dollar Equivalent thereof in the case of a Letter of Credit denominated in a
L/C Alternative Currency), reimburse the relevant Issuing Lender, in Dollars,
through the Administrative Agent promptly

 

-49-



--------------------------------------------------------------------------------

 

upon demand for the amount of such payment. The obligation of each Lender to so
reimburse the relevant Issuing Lender shall be absolute and unconditional and
shall not be affected by the occurrence of an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of Borrowers to reimburse the relevant Issuing Lender for
the amount of any payment made by the relevant Issuing Lender under any Letter
of Credit together with interest as hereinafter provided.

 

  (e) Promptly and in any event within one Business Day following any drawing
upon a Letter of Credit, the Issuing Lender for that Letter of Credit shall
provide notice thereof to the Administrative Agent. Each Borrower agrees to pay
to the relevant Issuing Lender, in Dollars, through the Administrative Agent an
amount (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in a L/C Alternative Currency) equal
to any payment made by the relevant Issuing Lender with respect to each Letter
of Credit within one Business Day after demand made by the relevant Issuing
Lender therefor, together with interest on such amount from the date of any
payment made by the relevant Issuing Lender at the rate applicable to Base Rate
Loans for three Business Days and thereafter at the Default Rate. The
Administrative Agent shall remit the funds so received to the relevant Issuing
Lender in Dollars. In the case of any such reimbursement under a Letter of
Credit denominated in a L/C Alternative Currency, the Administrative Agent shall
notify the Borrowers of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. The principal amount of any such
payment shall be used to reimburse the relevant Issuing Lender for the payment
made by it under the Letter of Credit and, to the extent that the Lenders have
not reimbursed the relevant Issuing Lender pursuant to Section 2.4(d), the
interest amount of any such payment shall be for the account of the relevant
Issuing Lender. Each Lender that has reimbursed the relevant Issuing Lender
pursuant to Section 2.4(d) for its Applicable Percentage of the Aggregate
Revolving Commitments of any payment made by the relevant Issuing Lender under a
Letter of Credit shall thereupon acquire a pro rata participation, to the extent
of such reimbursement, in the claim of the relevant Issuing Lender against
Borrowers for reimbursement of principal and interest under this Section 2.4(e)
and shall share, in accordance with that pro rata participation, in any
principal payment made by Borrowers with respect to such claim and in any
interest payment made by Borrowers (but only with respect to periods subsequent
to the date such Lender reimbursed the relevant Issuing Lender) with respect to
such claim.

 

  (f)

Each Borrower may, pursuant to a Request for Loan, request that Advances be made
pursuant to Section 2.1(c) to provide funds for the payment required by
Section 2.4(e) and, for this purpose, the conditions precedent set forth in
Article 8 shall not apply. The proceeds of such

 

-50-



--------------------------------------------------------------------------------

 

Advances shall be paid directly by the Administrative Agent to the relevant
Issuing Lender to reimburse it for the payment made by it under the Letter of
Credit.

 

  (g) If Borrowers fail to make the payment required by Section 2.4(e) within
the time period therein set forth, in lieu of the reimbursement to the relevant
Issuing Lender under Section 2.4(d) the relevant Issuing Lender may (but is not
required to), without notice to or the consent of Borrowers, require that the
Administrative Agent request that the Lenders make Advances under the Aggregate
Revolving Commitments in an aggregate amount equal to the amount (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in a L/C Alternative Currency) paid by that Issuing Lender
with respect to that Letter of Credit (the “Unreimbursed Amount”) and, for this
purpose, the conditions precedent set forth in Article 8 shall not apply. The
proceeds of such Advances shall be paid by the Administrative Agent directly to
the relevant Issuing Lender to reimburse it for the payment made by it under the
Letter of Credit.

 

  (h) The issuance of any supplement, modification, amendment or extension to or
of any Letter of Credit shall be treated in all respects the same as the
issuance of a new Letter of Credit.

 

  (i) The obligation of Borrowers to pay to each Issuing Lender the amount of
any payment made by that Issuing Lender under any Letter of Credit shall be
absolute, unconditional, and irrevocable. Without limiting the foregoing,
Borrowers’ obligations shall not be affected by any of the following
circumstances:

 

  (i) any lack of validity or enforceability of the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

  (ii) any amendment or waiver of or any consent to departure from the Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;

 

  (iii) the existence of any claim, setoff, defense, or other rights which any
Borrower may have at any time against any Issuing Lender or any other Creditor,
any beneficiary of the Letter of Credit (or any persons or entities for whom any
such beneficiary may be acting) or any other Person, whether in connection with
the Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto, or any unrelated transactions;

 

  (iv)

any demand, statement, or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid, or

 

-51-



--------------------------------------------------------------------------------

 

insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever;

 

  (v) payment by the relevant Issuing Lender under the Letter of Credit against
presentation of a draft or any accompanying document which does not strictly
comply with the terms of the Letter of Credit;

 

  (vi) the existence, character, quality, quantity, condition, packing, value or
delivery of any Property purported to be represented by documents presented in
connection with any Letter of Credit or any difference between any such Property
and the character, quality, quantity, condition, or value of such Property as
described in such documents;

 

  (vii) the time, place, manner, order or contents of shipments or deliveries of
Property as described in documents presented in connection with any Letter of
Credit or the existence, nature and extent of any insurance relative thereto;

 

  (viii) the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

 

  (ix) any failure or delay in notice of shipments or arrival of any Property;

 

  (x) any error in the transmission of any message relating to a Letter of
Credit not caused by the relevant Issuing Lender, or any delay or interruption
in any such message;

 

  (xi) any consequence arising from acts of God, war, insurrection, civil
unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of the relevant Issuing Lender;

 

  (xii) so long as the relevant Issuing Lender in good faith determines that the
contract or document appears to comply with the terms of the Letter of Credit,
the form, accuracy, genuineness or legal effect of any contract or document
referred to in any document submitted to the relevant Issuing Lender in
connection with a Letter of Credit; and

 

  (xiii) where the relevant Issuing Lender has acted in good faith and observed
general banking usage, any other circumstances whatsoever.

 

  (j) Each Issuing Lender shall be entitled to the protection accorded to the
Administrative Agent pursuant to Article 10, mutatis mutandis.

 

-52-



--------------------------------------------------------------------------------

  (k) Unless otherwise expressly agreed by an Issuing Lender and a Borrower when
a Letter of Credit is issued, such Letter of Credit shall provide that (i) the
rules of the ISP shall apply to it if it is a standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce (the “ICC”) at
the time of issuance shall apply to it if it is a commercial Letter of Credit.

 

  (l) No Issuing Lender shall be under any obligation to issue any Letter of
Credit if:

 

  (i) any order, judgment or decree of any Governmental Agency or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any Law applicable to such Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Agency with jurisdiction over such Issuing Lender shall prohibit,
or request that such Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Lender with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which such Issuing Lender is not otherwise
compensated hereunder) not in effect on the Effective Date, or shall impose upon
such Issuing Lender any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which such Issuing Lender in good faith
deems material to it;

 

  (ii) the issuance of such Letter of Credit would violate one or more policies
of such Issuing Lender applicable to letters of credit generally;

 

  (iii) except as otherwise agreed by the Administrative Agent and the relevant
Issuing Lender, such Letter of Credit is to be denominated in a currency other
than Dollars or a L/C Alternative Currency; or

 

  (iv) the Issuing Lender does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency.

 

  (m)

If any Lender fails to make available to the Administrative Agent for the
account of any Issuing Lender any amount, in Dollars, required to be paid by
such Lender pursuant to the foregoing provisions of Sections 2.4(d) or 2.4(g),
such Issuing Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Issuing Lender at a rate per annum
equal to the greater of the Federal Funds Rate

 

-53-



--------------------------------------------------------------------------------

 

and a rate determined by such Issuing Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such Issuing Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of any Issuing Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (m) shall be conclusive absent manifest error.

 

  (n) If any Borrower so requests in any applicable Letter of Credit
Application, the relevant Issuing Lender may, in its sole and absolute
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”); provided, however,
no such Auto-Reinstatement Letter of Credit shall be issued by any Issuing
Lender without the prior written consent of the Administrative Agent if the
aggregate amount of Auto-Reinstatement Letters of Credit (calculated in
accordance with Section 1.7) exceeds $50,000,000. Unless otherwise directed by
the Issuing Lender, the Borrowers shall not be required to make a specific
request to the Issuing Lender to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the Issuing Lender to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the Issuing Lender to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the Issuing Lender shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Requisite
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 8.2 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the Issuing Lender not to permit such reinstatement.

2.5 Swing Lines.

 

  (a)

From time to time, each Lender which has agreed with the Borrowers to be
designated as a Swing Line Lender agrees to make Swing Line Advances to the
Borrowers in accordance with this Section 2.5. No Lender will be obligated to
agree to be designated as a Swing Line Lender,

 

-54-



--------------------------------------------------------------------------------

 

provided that Bank of America has agreed to act as a Swing Line Lender as set
forth in the Swing Line Documents between Bank of America and the Company in
effect on the date hereof.

 

  (b) Subject to the terms and conditions set forth herein, each Swing Line
Lender agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.5, to make Swing Line Advances in Dollars to any Borrower from
time to time from the Effective Date through the Business Day prior to the
Maturity Date in such amounts as that Borrower may request, provided that:

 

  (i) after giving effect to such Swing Line Advance, the aggregate Swing Line
Outstandings owed to all Swing Line Lenders shall not exceed $50,000,000;

 

  (ii) after giving effect to such Swing Line Advance, the Outstanding Amount of
Revolving Loans, Swing Line Advances and L/C Obligations shall not exceed the
Aggregate Revolving Commitments;

 

  (iii) without the consent of all of the Lenders, no Swing Line Advance may be
made during the continuation of any Default or Event of Default;

 

  (iv) without the consent of all of the Lenders, the Outstanding Amount of
Revolving Loans, Swing Line Advances and L/C Obligations of each Borrower
designated as such in accordance with Section 2.9 shall not exceed the Aggregate
Sublimit for that Borrower at any time; and

 

  (v) the relevant Swing Line Lender has not given at least twenty-four hours
prior notice to the Parent that availability under its Swing Line is suspended
or terminated.

Borrowers may borrow, repay and reborrow under this Section 2.5. Unless notified
to the contrary by the relevant Swing Line Lender, borrowings under each Swing
Line may be made in amounts which are integral multiples of $100,000 upon
telephonic request by a Responsible Official of any Borrower made to the
relevant Swing Line Lender (with a copy to the Administrative Agent) not later
than 1:00 p.m., Las Vegas local time, on the Business Day of the requested Swing
Line Advance (which telephonic request shall be promptly confirmed in writing by
telecopier). Promptly after receipt of such a request for a Swing Line Advance,
the Administrative Agent shall provide telephonic verification to the relevant
Swing Line Lender that, after giving effect to such request, the Outstanding
Amount of Revolving Loans, Swing Line Advances and L/C Obligations shall not
exceed the Aggregate Revolving Commitments (and such verification shall be
promptly confirmed in writing by telecopier). No

 

-55-



--------------------------------------------------------------------------------

Swing Line Lender shall make any Swing Line Advance without receipt of such
confirmation.

Unless the relevant Swing Line Lender otherwise agrees, each repayment of a
Swing Line Advance shall be in an amount which is an integral multiple of
$100,000. If a Borrower instructs a Swing Line Lender to debit any deposit
account with that Swing Line Lender in the amount of any payment with respect to
a Swing Line Advance, or that Swing Line Lender otherwise receives repayment,
after 3:00 p.m., Las Vegas local time, on a Business Day, such payment shall be
deemed received on the next Business Day.

Each Swing Line Lender shall promptly notify the Administrative Agent of the
Swing Line Outstandings each time there is a payment or other change therein.

 

  (c) Swing Line Advances shall bear interest at the rate agreed to from time to
time between the Borrowers and the relevant Swing Line Lender (or, if not
otherwise specified at a fluctuating rate per annum equal to that applicable
from time to time for Base Rate Loans). Interest shall be payable on such dates,
not more frequent than monthly, as may be specified by each Swing Line Lender
and in any event on the Maturity Date. The Swing Line Lenders shall be
responsible for submitting invoices to the Borrowers for such interest. The
interest payable on Swing Line Advances shall be solely for the account of the
relevant Swing Line Lender unless and until the Lenders fund their
participations therein pursuant to Section 2.5(e) by the making of Revolving
Loans hereunder.

 

  (d) The Swing Line Advances shall be payable on demand made by the relevant
Swing Line Lender and in any event on the Maturity Date.

 

  (e) Upon the making of a Swing Line Advance, each Lender shall be deemed to
have purchased from the relevant Swing Line Lender a participation therein in an
amount equal to that Lender’s Applicable Percentage of the Aggregate Revolving
Commitments times the amount of the Swing Line Advance. Upon demand made by any
Swing Line Lender, each Lender shall, according to its Applicable Percentage of
the Aggregate Revolving Commitments, promptly provide to that Swing Line Lender
its purchase price therefor in an amount equal to its participation therein. The
obligation of each Lender to so provide its purchase price to the Swing Line
Lenders shall be absolute and unconditional (except only demand made by the
relevant Swing Line Lender) and shall not be affected by the occurrence of a
Default or Event of Default; provided that no Lender shall be obligated to
purchase its Applicable Percentage of the Aggregate Revolving Commitments of:

 

  (i) Swing Line Advances to the extent that Swing Line Outstandings are in
excess of $50,000,000; and

 

-56-



--------------------------------------------------------------------------------

  (ii) any Swing Line Advance made (absent the consent of all of the Lenders)
when the relevant Swing Line Lender has written notice that a Default or Event
of Default has occurred and such Default or Event of Default remains continuing
or, to the extent that the relevant Swing Line Advance is in excess of the
amounts permitted hereby, that Swing Line Lender failed to confirm that the
amount of that Swing Line Advance was permitted hereby.

Each Lender that has provided a Swing Line Lender with the purchase price due
for its participation in any Swing Line Advance shall thereupon acquire a pro
rata participation, to the extent of such payment, in the claim of that Swing
Line Lender against Borrowers for principal and interest and shall share, in
accordance with that pro rata participation, in any principal payment made by
Borrowers with respect to such claim and in any interest payment made by
Borrowers (but only with respect to periods subsequent to the date such Lender
paid the relevant Swing Line Lender its purchase price) with respect to such
claim.

 

  (f) Upon any demand for payment of the Swing Line Outstandings by any Swing
Line Lender, the relevant Borrower shall request a Loan in an amount sufficient
to repay all Swing Line Outstandings (and, for this purpose, Section 2.1(d)
shall not apply). In each case, the Administrative Agent shall automatically
provide the responsive Advances made by each Lender to the Swing Line Lenders
(which the Swing Line Lenders shall then apply to the Swing Line Outstandings).
In the event that any Borrower fails to request a Loan within the time specified
by Section 2.2 on any such date, the Administrative Agent may, but shall not be
required to, without notice to or the consent of Borrowers, cause Advances to be
made by the Lenders to that Borrower in amounts which are sufficient to reduce
the Swing Line Outstandings as required above. The conditions precedent set
forth in Article 8 shall not apply to Advances to be made by the Lenders
pursuant to the three preceding sentences. The proceeds of such Advances shall
be paid by the Administrative Agent directly to the Swing Line Lenders for
application to the Swing Line Outstandings.

 

  (g)

If any Lender fails to make available to the Administrative Agent for the
account of a Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of Sections 2.5(e) or 2.5(f), such Swing
Line Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall

 

-57-



--------------------------------------------------------------------------------

 

constitute such Lender’s Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Advance, as the case may be. A
certificate of a Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause shall
be conclusive absent manifest error.

2.6 [Reserved].

2.7 Voluntary Reduction of the Aggregate Revolving Commitments. (a) Borrowers
shall have the right, at any time and from time to time, without penalty or
charge, upon at least three Business Days prior written notice to the
Administrative Agent, voluntarily to reduce or to terminate, permanently and
irrevocably, in aggregate principal amounts in an integral multiple of
$1,000,000 but not less than $10,000,000, all or a portion of the then
undisbursed portion of the Aggregate Revolving Commitments, provided that any
such reduction or termination shall be accompanied by payment of all accrued and
unpaid commitment fees with respect to the portion of the Aggregate Revolving
Commitments being reduced or terminated. The Administrative Agent shall promptly
notify the Lenders of any reduction of the Aggregate Revolving Commitments under
this Section 2.7.

2.8 Optional Termination Upon Change in Control. Following the occurrence of a
Change in Control, the Requisite Lenders may in their sole and absolute
discretion elect to terminate the Aggregate Revolving Commitments and to require
the repayment of all of the Obligations, during the sixty day period immediately
subsequent to the later of (a) such occurrence and (b) the earlier of:

 

  (i) receipt of Borrowers’ written notice to the Administrative Agent of such
occurrence; and

 

  (ii) if no such notice has been received by the Administrative Agent, the date
upon which the Administrative Agent and the Lenders have actual knowledge of
such Change in Control.

If Requisite Lenders elect to terminate the Aggregate Revolving Commitments and
to require the repayment of all of the Obligations pursuant to the previous
sentence, the Aggregate Revolving Commitments shall be terminated, and the
Borrowers shall be required to prepay all of the outstanding Obligations,
effective on the date which is sixty days subsequent to the date of written
notice from the Administrative Agent to Borrowers thereof, and:

 

  (i) to the extent that there are then any Obligations outstanding, the same
shall be immediately due and payable, and

 

  (ii) to the extent that any Letters of Credit are then outstanding, Borrowers
shall provide Cash collateral for the same.

2.9 Additional Borrowers. From time to time following the Effective Date and
when no Default or Event of Default exists, Parent and Company (and each other
Borrower then a party to this Agreement) may jointly designate one or more
additional Wholly-Owned Subsidiaries, which are organized under the Laws of a
State of the United States of America and

 

-58-



--------------------------------------------------------------------------------

which are not Unrestricted Subsidiaries, as additional co-borrowers under the
Aggregate Commitments in accordance with the provisions of this Section 2.9,
provided that (i) each Person which is designated as a co-borrower under the
Third Amended and Restated Credit Agreement shall be concurrently designated as
a co-borrower hereunder, and (ii) each Person which is designated as a
co-borrower under this Agreement shall be concurrently designated as a
co-borrower under the Third Amended and Restated Credit Agreement. Prior to the
effectiveness of any such designation each such additional Borrower shall have
duly authorized, executed and delivered to the Administrative Agent each of the
following:

 

  (a) an Election to Become a Borrower, setting forth the proposed Aggregate
Sublimit for that Borrower, together with such other documents, certificates,
resolutions, opinions and other assurances as the Administrative Agent may
reasonably require in connection therewith; and

 

  (b) Revolving Advance Notes and Swing Line Documents.

Promptly following the submission of the foregoing documents, the Administrative
Agent shall inform the Lenders of the proposed designation and the proposed
Aggregate Sublimit for that Borrower. Unless the Requisite Lenders have objected
in writing to the proposed designee or Aggregate Sublimit within ten Business
Days following such notice from the Administrative Agent (which objection may be
in the sole discretion of each Lender), the Administrative Agent shall notify
the Borrowers that the appointment is accepted, whereupon the proposed new
Borrower shall be a Borrower for all purposes of this Agreement, with the
Aggregate Sublimit set forth in its Election to Become a Borrower.

2.10 Unrestricted Subsidiaries. From time to time following the Effective Date
and when no Default or Event of Default exists, Parent and Company (and each
other Borrower then a party to this Agreement) may jointly designate one or more
Subsidiaries of the Parent as Unrestricted Subsidiaries upon written notice to
the Administrative Agent, provided that:

 

  (a) neither the Company, the other Borrowers, nor any Person which is then
obligated with respect to the Obligations or any of them shall be designated as
an Unrestricted Subsidiary;

 

  (b) except for Distributed EBITDA Loans with an aggregate balance (including
accrued interest) in an aggregate amount not in excess of $250,000,000 at any
time, no Subsidiary which is an Unrestricted Subsidiary shall own Indebtedness
or any equity securities issued by Parent or any of the Restricted Subsidiaries;

 

  (c) no Unrestricted Subsidiary shall be obligated with respect to any
Indebtedness of Parent or the Borrowers, or subject to any material covenants
associated with any such Indebtedness;

 

  (d) No Person which is an Unrestricted Subsidiary may own any interest in any
Property which, at the relevant time, is a Material Operating Property;

 

-59-



--------------------------------------------------------------------------------

  (e) each Person which is designated as an Unrestricted Subsidiary under the
Third Amended and Restated Credit Agreement shall be concurrently designated as
an Unrestricted Subsidiary hereunder; and

 

  (f) each Person which is designated as an Unrestricted Subsidiary under this
Agreement shall be concurrently designated as an Unrestricted Subsidiary under
the Third Amended and Restated Credit Agreement.

2.11 Payment Presumptions by Administrative Agent.

 

  (a) Funding by Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Revolving Loan that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Revolving Loan, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.1 and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Revolving Loan available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at:

 

  (i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing; and

 

  (ii) in the case of a payment to be made by the Borrowers, the interest rate
applicable to Base Rate Loans.

If the Borrowers and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrowers the amount of such interest paid by the
Borrowers for such period. If such Lender pays its share of the applicable
Revolving Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Revolving Loan included in such Revolving Loan. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

  (b)

Payments by Borrowers. Unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which any

 

-60-



--------------------------------------------------------------------------------

 

payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

  (c) A notice of the Administrative Agent to any Lender or any Borrower with
respect to any amount owing under this Section 2.11 shall be conclusive, absent
manifest error.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Advances held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall:

 

  (a) notify the Administrative Agent of such fact; and

 

  (b) purchase (for Cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Advances of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them;

provided that:

 

  (i) if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

  (ii) the provisions of this Section 2.12 shall not be construed to apply to:

 

-61-



--------------------------------------------------------------------------------

  (A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including prepayments of the Revolving Loans
and/or Swing Line Advances without corresponding prepayments of the Term Loans
and prepayments of the Alternative Currency Loans without prepayment of any
other Loans); or

 

  (B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Advances to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section 2.12 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due under this Agreement or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Eurodollar Business Day preceding that on which final judgment is given.
The obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders under this Agreement or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Eurodollar Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).

 

-62-



--------------------------------------------------------------------------------

ARTICLE 3

PAYMENTS AND FEES

3.1 Principal and Interest.

 

  (a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Loan from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth or provided for herein before and
after default, before and after maturity, before and after judgment, and before
and after the commencement of any proceeding under any Debtor Relief Law, with
interest on overdue interest to bear interest at the Default Rate to the fullest
extent permitted by applicable Laws.

 

  (b) Interest accrued on each Base Rate Loan on each Quarterly Payment Date,
and on the date of any prepayment of the Revolving Loans or Term Loans pursuant
to Section 3.1(f), shall be due and payable on that day. Except as otherwise
provided in Section 3.9, the unpaid principal amount of any Base Rate Loan shall
bear interest at a fluctuating rate per annum equal to the Base Rate plus the
Base Rate Margin. Each change in the interest rate under this Section 3.1(b) due
to a change in the Base Rate shall take effect simultaneously with the
corresponding change in the Base Rate.

 

  (c) Interest accrued on each Eurodollar Rate Loan having an Interest Period of
three months or less shall be due and payable on the last day of the related
Interest Period. Interest accrued on each other Eurodollar Rate Loan shall be
due and payable on the date which is three months after the date such Eurodollar
Rate Loan was made (and, in the event that all of the Lenders have approved an
Interest Period of longer than 6 months, every three months thereafter through
the last day of the Interest Period) and on the last day of the related Interest
Period. Except as otherwise provided in Sections 3.1(d) and 3.9, the unpaid
principal amount of any Eurodollar Rate Loan shall bear interest at a rate per
annum equal to the Eurodollar Rate for that Eurodollar Rate Loan plus the
Eurodollar Margin.

 

  (d) During the existence of a Default or Event of Default, the Requisite
Lenders may determine that any or all then outstanding Eurodollar Rate Loans
shall be converted to Base Rate Loans. Such conversion shall be effective upon
notice to Borrowers from the Requisite Lenders (or from the Administrative Agent
on behalf of the Requisite Lenders) and shall continue so long as such Default
or Event of Default continues to exist.

 

  (e) If not sooner paid, the outstanding principal Indebtedness of Revolving
Loans and Term Loans, as applicable, shall be payable as follows:

 

  (i) the principal amount of each Eurodollar Rate Loan shall be payable on the
last day of the Interest Period for such Loan;

 

-63-



--------------------------------------------------------------------------------

  (ii) the amount, if any, by which the Outstanding Amount of Revolving Loans,
Swing Line Advances and L/C Obligations at any time exceeds the Aggregate
Revolving Commitments shall be payable immediately, and shall be applied to the
ratable payment of the outstanding Revolving Loans, Swing Line Advances and L/C
Obligations;

 

  (iii) the outstanding principal Indebtedness of Revolving Loans and Term Loans
shall in any event be payable on the Maturity Date.

 

  (f) The outstanding principal Indebtedness of Revolving Loans, Swing Line
Advances, L/C Obligations and Term Loans may, at any time and from time to time,
voluntarily be paid or prepaid in whole or in part without premium or penalty,
except that with respect to any voluntary prepayment under this Section 3.1(f):

 

  (i) any partial prepayment shall be in an integral multiple of $1,000,000 but
not less than $5,000,000;

 

  (ii) the Administrative Agent shall have received written notice of any
prepayment, by 10:00 a.m. Las Vegas local time, one Business Day, in the case of
a Base Rate Loan, and three Business Days, in the case of a Eurodollar Rate
Loan, before the date of prepayment, which notice shall identify the date and
amount of the prepayment and the Loan(s) being prepaid;

 

  (iii) each prepayment of principal shall be accompanied by payment of interest
accrued to the date of payment on the amount of principal paid; and

 

  (iv) any payment or prepayment of all or any part of any Eurodollar Rate Loan
on a day other than the last day of the applicable Interest Period shall be
subject to Section 3.8(d).

 

  (g) If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrowers shall immediately
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 3.1(g) unless after the prepayment in full of the Revolving Loans the
Total Revolving Outstandings exceed the Aggregate Commitments then in effect.

3.2 [Reserved].

 

-64-



--------------------------------------------------------------------------------

3.3 [Reserved].

3.4 Facility Fees. On the last day of each Pricing Period and on the Maturity
Date, Borrowers shall pay to the Administrative Agent, for the respective
accounts of the Lenders, pro rata according to their Applicable Percentage of
the Aggregate Revolving Commitments, a facility fee equal to:

 

  (a) the Facility Fee Rate per annum for that Pricing Period; times

 

  (b) the actual daily amount of the Aggregate Revolving Commitments (whether
drawn or undrawn) during that Pricing Period.

3.5 Letter of Credit Fees.

 

  (a) Concurrently with the issuance of each Letter of Credit, Borrowers shall
pay a letter of credit issuance fee to the relevant Issuing Lender, for the sole
account of that Issuing Lender, in an amount set forth in an agreement between
the Parent, the Borrowers, and the relevant Issuing Lender. Each such letter of
credit issuance fee is nonrefundable.

 

  (b) On each Quarterly Payment Date and on the Maturity Date, Borrowers shall
also pay to the Administrative Agent in arrears, for the ratable account of the
Lenders in accordance with their Applicable Percentage of the Aggregate
Revolving Commitments, letter of credit fees in an amount equal to the Letter of
Credit Fee per annum times the actual daily amount of L/C Obligations of all
Letters of Credit for the period from the Effective Date or the most recent
Quarterly Payment Date. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.7.

3.6 Agency Fees. Borrowers shall pay to the Administrative Agent an agency fee
in such amounts and at such times as heretofore agreed upon by letter agreement
among Parent, the Borrowers and the Administrative Agent. The agency fee is for
the services to be performed by the Administrative Agent in acting as
Administrative Agent and is fully earned on the date paid. The agency fee paid
to the Administrative Agent is solely for its own account and is nonrefundable.

3.7 Increased Commitment Costs. If any Lender shall determine that the
introduction after the Effective Date of any applicable law, rule, regulation or
guideline regarding capital adequacy, or any change therein or any change in the
interpretation or administration thereof by any central bank or other
Governmental Agency charged with the interpretation or administration thereof,
or compliance by such Lender (or its Eurodollar Lending Office) or any
corporation controlling the Lender, with any request, guidelines or directive
regarding capital adequacy (whether or not having the force of law) of any such
central bank or other authority, affects or would affect the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender and (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy and

 

-65-



--------------------------------------------------------------------------------

such Lender’s desired return on capital) determines that the amount of such
capital is increased, or the rate of return on capital is reduced, as a
consequence of its obligations under this Agreement, then such Lender shall
promptly give notice to the Borrowers and the Administrative Agent of such
determination. Thereafter, the Borrowers shall pay to such Lender, within five
Business Days following written demand therefor (setting forth the additional
amounts owed to such Lender and the basis of the calculation thereof in
reasonable detail), additional amounts sufficient to compensate such Lender in
light of such circumstances, to the extent reasonably allocable to such
obligations under this Agreement. Each Lender shall afford treatment to
Borrowers under this Section 3.7 which is substantially similar to that which
such Lender affords to its other similarly situated customers.

3.8 Eurodollar Costs and Related Matters.

 

  (a) If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance shall:

 

  (i) subject any Lender or its Eurodollar Lending Office to any tax, duty or
other charge or cost with respect to any Eurodollar Rate Advance, any of its
Revolving Advance Notes or Term Loan Notes evidencing Eurodollar Rate Loans or
its obligation to make Eurodollar Rate Advances, or shall change the basis of
taxation of payments to any Lender of the principal of or interest on any
Eurodollar Rate Advance or any other amounts due under this Agreement in respect
of any Eurodollar Rate Advance, any of its Revolving Advance Notes or Term Loan
Notes evidencing Eurodollar Rate Loans or its obligation to make Eurodollar Rate
Advances, excluding, with respect to each Creditor, and any Affiliate or
Eurodollar Lending Office thereof, (A) taxes imposed on or measured in whole or
in part by its net income or capital and franchise taxes imposed on it, (B) any
withholding taxes or other taxes based on net income (other than withholding
taxes and taxes based on net income resulting from or attributable to any change
in any law, rule or regulation or any change in the interpretation or
administration of any law, rule or regulation by any Governmental Agency) or
(C) any withholding taxes or other taxes based on net income for any period with
respect to which it has failed to provide Borrowers with the appropriate form or
forms required by Section 11.22, to the extent such forms are then required by
applicable Laws;

 

  (ii)

impose, modify or deem applicable any reserve not applicable or deemed
applicable on the date hereof (including, without limitation, any reserve
imposed by the Board of Governors of the Federal Reserve System, but excluding
the Eurodollar Reserve Percentage taken into account in calculating the
Eurodollar Rate), special deposit, capital or similar requirements against
assets of,

 

-66-



--------------------------------------------------------------------------------

 

deposits with or for the account of, or credit extended by, any Lender or its
Eurodollar Lending Office; or

 

  (iii) impose on any Lender or its Eurodollar Lending Office or the Designated
Eurodollar Market any other condition materially affecting any Eurodollar Rate
Advance, any of its Revolving Advance Notes or Term Loan Notes evidencing
Eurodollar Rate Loans, its obligation to make Eurodollar Rate Advances or this
Agreement, or shall otherwise materially affect any of the same;

and the result of any of the foregoing, as determined by such Lender, increases
the cost to such Lender or its Eurodollar Lending Office of making or
maintaining any Eurodollar Rate Advance or in respect of any Eurodollar Rate
Advance, any of its Revolving Advance Notes or Term Loan Notes evidencing
Eurodollar Rate Loans or its obligation to make Eurodollar Rate Advances or
reduces the amount of any sum received or receivable by such Lender or its
Eurodollar Lending Office with respect to any Eurodollar Rate Advance, any of
its Revolving Advance Notes or Term Loan Notes evidencing Eurodollar Rate Loans
or its obligation to make Eurodollar Rate Advances (assuming such Lender’s
Eurodollar Lending Office had funded 100% of its Eurodollar Rate Advance in the
Designated Eurodollar Market), then, provided that such Lender makes demand upon
Borrowers (with a copy to the Administrative Agent) within 90 days following the
date upon which it becomes aware of any such event or circumstance, Borrowers
shall within five Business Days pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction
(determined as though such Lender’s Eurodollar Lending Office had funded 100% of
its Eurodollar Rate Advance in the Designated Eurodollar Market). Each of the
Borrowers hereby jointly and severally (but as between Borrowers, ratably)
indemnifies each Lender against, and agrees to hold each Lender harmless from
and reimburse such Lender within five Business Days after demand for (without
duplication) all costs, expenses, claims, penalties, liabilities, losses, legal
fees and damages incurred or sustained by each Lender in connection with this
Agreement, or any of the rights, obligations or transactions provided for or
contemplated herein, as a result of the existence or occurrence of any Special
Eurodollar Circumstance. A statement of any Lender claiming compensation under
this clause and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. Each Lender
agrees to endeavor promptly to notify Borrowers of any event of which it has
actual knowledge, occurring after the Effective Date, which will entitle such
Lender to compensation pursuant to this Section 3.8 and agrees to designate a
different Eurodollar Lending Office if such designation will avoid the need for
or reduce the amount of such compensation and will not, in the judgment of such
Lender, otherwise be materially disadvantageous to such Lender. If any Lender
claims compensation

 

-67-



--------------------------------------------------------------------------------

under this Section 3.8, Borrowers may at any time, upon at least four Eurodollar
Business Days’ prior notice to the Administrative Agent and such Lender and upon
payment in full of the amounts provided for in this Section 3.8 through the date
of such payment plus any prepayment fee required by Section 3.8(d), pay in full
the affected Eurodollar Rate Advances of such Lender or request that such
Eurodollar Rate Advances be converted to Base Rate Advances. To the extent that
any Lender which receives any payment from Borrowers under this Section 3.8
later receives any funds which are identifiable as a reimbursement or rebate of
such amount from any other Person, such Lender shall promptly refund such amount
to Borrowers.

 

  (b) If the existence or occurrence of any Special Eurodollar Circumstance
shall, in the opinion of any Lender, make it unlawful, impossible or
impracticable for such Lender or its Eurodollar Lending Office to make, maintain
or fund its portion of any Eurodollar Rate Loan, or materially restrict the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the Designated Eurodollar Market, or to determine or charge interest rates based
upon the Eurodollar Rate, and such Lender shall so notify the Administrative
Agent, then such Lender’s obligation to make Eurodollar Rate Advances shall be
suspended for the duration of such illegality, impossibility or impracticability
and the Administrative Agent forthwith shall give notice thereof to the other
Lenders and Borrowers. Upon receipt of such notice, the outstanding principal
amount of such Lender’s Eurodollar Rate Advances, together with accrued interest
thereon, automatically shall be converted to Base Rate Advances on either
(i) the last day of the Interest Period(s) applicable to such Eurodollar Rate
Advances if such Lender may lawfully continue to maintain and fund such
Eurodollar Rate Advances to such day(s) or (ii) immediately if such Lender may
not lawfully continue to fund and maintain such Eurodollar Rate Advances to such
day(s), provided that in such event the conversion shall not be subject to
payment of a prepayment fee under Section 3.8(d). Each Lender agrees to endeavor
promptly to notify Borrowers of any event of which it has actual knowledge,
occurring after the Effective Date, which will cause that Lender to notify the
Administrative Agent under this Section 3.8(b), and agrees to designate a
different Eurodollar Lending Office if such designation will avoid the need for
such notice and will not, in the judgment of such Lender, otherwise be
disadvantageous to such Lender. In the event that any Lender is unable, for the
reasons set forth above, to make, maintain or fund its portion of any Eurodollar
Rate Loan, such Lender shall fund such amount as a Base Rate Advance for the
same period of time, and such amount shall be treated in all respects as a Base
Rate Advance. Any Lender whose obligation to make Eurodollar Rate Advances has
been suspended under this Section 3.8(b) shall promptly notify the
Administrative Agent and Borrowers of the cessation of the Special Eurodollar
Circumstance which gave rise to such suspension.

 

-68-



--------------------------------------------------------------------------------

  (c) If, with respect to any proposed Eurodollar Rate Loan:

 

  (i) the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of the Lenders, deposits in Dollars (in the
applicable amounts) are not being offered to any Lender in the Designated
Eurodollar Market for the applicable Interest Period; or

 

  (ii) the Requisite Lenders advise the Administrative Agent that the Eurodollar
Rate as determined by the Administrative Agent:

 

  (A) does not represent the effective pricing to such Lenders for deposits in
Dollars in the Designated Eurodollar Market in the relevant amount for the
applicable Interest Period; or

 

  (B) will not adequately and fairly reflect the cost to such Lenders of making
the applicable Eurodollar Rate Advances;

then the Administrative Agent forthwith shall give notice thereof to Borrowers
and the Lenders, whereupon until the Administrative Agent notifies Borrowers
that the circumstances giving rise to such suspension no longer exist, the
obligation of the Lenders to make any future Eurodollar Rate Advances shall be
suspended. If at the time of such notice there is then pending a Request for
Loan that specifies a Eurodollar Rate Loan, such Request for Loan shall be
deemed to specify a Base Rate Loan.

 

  (d) Upon payment or prepayment of any Eurodollar Rate Advance, (other than as
the result of a conversion required under Section 3.1(d) or 3.8(b)), on a day
other than the last day in the applicable Interest Period (whether voluntarily,
involuntarily, by reason of acceleration, or otherwise), or upon the failure of
any Borrower (for a reason other than the failure of a Lender to make an
Advance) to borrow on the date or in the amount specified for a Eurodollar Rate
Loan in any Request for Loan, Borrowers shall pay to the appropriate Lender
within five Business Days after demand a prepayment fee or failure to borrow
fee, as the case may be, (determined as though 100% of the Eurodollar Rate
Advance had been funded in the Designated Eurodollar Market) equal to the sum
of:

 

  (i) principal amount of the Eurodollar Rate Advance prepaid or not borrowed,
as the case may be, times the quotient of:

 

  (A) the number of days between the date of prepayment or failure to borrow, as
applicable, and the last day in the applicable Interest Period; divided by

 

-69-



--------------------------------------------------------------------------------

  (B) 360, times the applicable Interest Differential (provided that the product
of the foregoing formula must be a positive number); plus

 

  (ii) all out-of-pocket expenses incurred by the Lender reasonably attributable
to such payment, prepayment or failure to borrow.

Each Lender’s determination of the amount of any prepayment fee payable under
this Section 3.8(d) shall be conclusive in the absence of manifest error.

3.9 Default Rate. If any installment of principal or interest or any fee or cost
or other amount payable under any Loan Document to any Creditor is not paid when
due, then such overdue Obligations shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the sum of the Base
Rate plus the Base Rate Margin plus 2%, to the fullest extent permitted by
applicable Laws. In addition, if any Event of Default has occurred and remains
continuing, then at the option of the Requisite Lenders, all of the Obligations
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the sum of the Base Rate plus the Base Rate Margin plus 2%, to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including, without limitation, interest on past due interest)
shall be compounded monthly, on the last day of each calendar month, to the
fullest extent permitted by applicable Laws.

3.10 Computation of Interest and Fees. Computation of interest on Base Rate
Loans calculated with reference to the prime rate shall be calculated on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed; computation of interest on Base Rate Loans calculated by reference
to the Federal Funds Rate, and on Eurodollar Rate Loans and all fees under this
Agreement shall be calculated on the basis of a year of 360 days and the actual
number of days elapsed. Each Borrower acknowledges that such latter calculation
method will result in a higher yield to the Lenders than a method based on a
year of 365 or 366 days. Interest shall accrue on each Loan for the day on which
the Loan is made; interest shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid. Any Loan that is repaid
on the same day on which it is made shall bear interest for one day.

3.11 Non-Business Days. Subject to clause (b) of the definition of “Interest
Period,” if any payment to be made by Borrowers or any other Party under any
Loan Document shall come due on a day other than a Business Day, payment shall
instead be considered due on the next succeeding Business Day and the extension
of time shall be reflected in computing interest and fees.

3.12 Manner and Treatment of Payments.

 

  (a)

Each payment hereunder (except payments with respect to Swing Line Obligations
and payments pursuant to Sections 3.7, 3.8, and 11.3) or on the Revolving
Advance Notes or the Term Loan Notes or under any other Loan Document shall be
made without setoff, counterclaim, recoupment or other deduction of any kind to
the Administrative Agent, at the Administrative Agent’s Office, for the account
of each of the Lenders or

 

-70-



--------------------------------------------------------------------------------

 

the Administrative Agent, as the case may be, in immediately available funds not
later than 11:00 a.m., Las Vegas local time, on the day of payment (which must
be a Business Day), other than payments with respect to Swing Line Advances,
which must be received by 3:00 p.m., Las Vegas local time, on the day of payment
(which must be a Business Day). All payments received after these deadlines
shall be deemed received on the next succeeding Business Day. The amount of all
payments received by the Administrative Agent for the account of each Lender
shall be immediately paid by the Administrative Agent to the applicable Lender
in immediately available funds and, if such payment was received by the
Administrative Agent by 11:00 a.m., Las Vegas local time, on a Business Day and
not so made available to the account of a Lender on that Business Day, the
Administrative Agent shall reimburse that Lender for the cost to such Lender of
funding the amount of such payment at the Federal Funds Rate. All payments shall
be made in lawful money of the United States of America.

 

  (b) Each payment or prepayment on account of any Revolving Loan shall be
applied pro rata according to the outstanding Revolving Advances made by each
Lender comprising such Revolving Loan.

 

  (c) Each payment or prepayment on account of any Term Loan shall be applied
pro rata according to the outstanding Term Loan Advances made by each Lender
comprising such Term Loan.

 

  (d) Each Lender shall use its best efforts to keep a record of Advances or
Term Loans, as applicable made by it and payments received by it with respect to
each of its Revolving Advance Notes or Term Loan Notes and such record shall, as
against Borrowers, be presumptive evidence absent manifest error of the amounts
owing. Notwithstanding the foregoing sentence, no Lender shall be liable to any
Party for any failure to keep such a record.

 

  (e) Upon receipt by the Administrative Agent, prepayments will be applied to
the type of Loan specified by the Borrower. The Borrower shall specify whether
such prepayment is applicable to a Term Loan, a Revolving Loan or a Swing Line
Advance.

 

  (f)

Each payment of any amount payable by Borrowers or any other Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without reduction by reason of, any taxes, assessments or other charges imposed
by any Governmental Agency, central bank or comparable authority, excluding, in
the case of each Creditor, and any Affiliate or Eurodollar Lending Office
thereof, (i) taxes imposed on or measured in whole or in part by its net income
or capital and franchise taxes imposed on it, (ii) any withholding taxes or
other taxes based on net income (other than withholding taxes and taxes based on
net income

 

-71-



--------------------------------------------------------------------------------

 

resulting from or attributable to any change in any law, rule or regulation or
any change in the interpretation or administration of any law, rule or
regulation by any Governmental Agency) or (iii) any withholding taxes or other
taxes based on net income for any period with respect to which it has failed to
provide Borrowers with the appropriate form or forms required by Section 11.22,
to the extent such forms are then required by applicable Laws, (all such
non-excluded taxes, assessments or other charges being hereinafter referred to
as “Taxes”). To the extent that Parent or any Borrower is obligated by
applicable Laws to make any deduction or withholding on account of Taxes from
any amount payable to any Lender under this Agreement, Parent or that Borrower
shall (i) make such deduction or withholding and pay the same to the relevant
Governmental Agency and (ii) pay such additional amount to that Lender as is
necessary to result in that Lender’s receiving a net after-Tax amount equal to
the amount to which that Lender would have been entitled under this Agreement
absent such deduction or withholding. If and when receipt of such payment
results in an excess payment or credit to that Lender on account of such Taxes,
that Lender shall promptly refund such excess to Parent or the appropriate
Borrower.

3.13 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Lender to obtain the funds for any Loan or Advance in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan or Advance in any particular place or manner.

3.14 Failure to Charge Not Subsequent Waiver. Any decision by the Creditors not
to require payment of any interest (including interest arising under
Section 3.9), fee, cost or other amount payable under any Loan Document, or to
calculate any amount payable by a particular method, on any occasion shall in no
way limit or be deemed a waiver of the Creditor’s right to require full payment
of any interest (including interest arising under Section 3.9), fee, cost or
other amount payable under any Loan Document on any other or subsequent
occasion.

3.15 Fee Determination Detail. Each Creditor shall provide reasonable detail to
Parent and the Borrowers regarding the manner in which the amount of any payment
to that Creditor under Article 3 has been determined, concurrently with demand
for such payment.

3.16 Survivability. All of the Parent’s and the Borrowers’ obligations under
Sections 3.7 and 3.8 shall survive for ninety days following the date on which
the Commitments are terminated and all Loans hereunder are fully paid.

 

-72-



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Parent and each Borrower represents and warrants to the Creditors, as of the
Effective Date, and as of the date of the making of each Advance and the
Issuance of each Letter of Credit that:

4.1 Existence and Qualification; Power; Compliance With Laws. Parent and each of
the Borrowers are duly formed, validly existing and in good standing under the
Laws of its jurisdiction of formation. Parent and each of the Borrowers are duly
qualified or registered to transact business and is in good standing in each
other jurisdiction in which the conduct of its business or the ownership or
leasing of its Properties makes such qualification or registration necessary,
except where the failure so to qualify or register and to be in good standing
would not constitute a Material Adverse Effect. Parent and each of the Borrowers
have all requisite corporate or partnership power (as applicable) and authority
to conduct their respective business, to own and lease their respective
Properties and to execute and deliver each Loan Document to which it is a Party
and to perform its Obligations. All outstanding shares of capital stock of
Parent and each of the Borrowers are duly authorized, validly issued, fully
paid, and non-assessable and no holder thereof has any enforceable right of
rescission under any applicable state or federal securities Laws. Parent and
each of the Borrowers are in compliance with all Laws and other legal
requirements applicable to their respective business, have obtained all
authorizations, consents, approvals, orders, licenses and permits from, and have
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Agency that are
necessary for the transaction of their business, except where the failure so to
comply, file, register, qualify or obtain exemptions does not constitute a
Material Adverse Effect.

4.2 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by Parent and each Borrower
of the Loan Documents to which it is a Party have been duly authorized by all
necessary corporate or partnership action, as applicable, and do not and will
not:

 

  (a) Require any consent or approval not heretofore obtained of any partner,
director, stockholder, security holder or creditor of such Party;

 

  (b) Violate or conflict with any provision of such Party’s charter, articles
of incorporation or bylaws, as applicable;

 

  (c) Result in or require the creation or imposition of any Lien or Right of
Others upon or with respect to any Property now owned or leased or hereafter
acquired by such Party;

 

  (d) Violate any Requirement of Law applicable to such Party, subject to
obtaining the authorizations from, or filings with, the Governmental Authorities
described in Schedule 4.3;

 

  (e)

Result in a breach by such Party of or constitute a default by such Party under,
or cause or permit the acceleration of any obligation owed under,

 

-73-



--------------------------------------------------------------------------------

 

any indenture or loan or credit agreement or any other Contractual Obligation to
which such Party is a party or by which such Party or any of its Property is
bound or affected;

and neither Parent, Borrowers nor any of the Significant Subsidiaries is in
violation of, or default under, any Requirement of Law or Contractual
Obligation, or any indenture, loan or credit agreement described in
Section 4.2(e), in any respect that constitutes a Material Adverse Effect.

4.3 No Governmental Approvals Required. Except as set forth in Schedule 4.3 or
previously obtained or made, no authorization, consent, approval, order, license
or permit from, or filing, registration or qualification with, any Governmental
Agency is or will be required to authorize or permit under applicable Laws the
execution, delivery and performance by Parent or the Borrowers of the Loan
Documents to which any of them is a Party. All authorizations from, or filings
with, any Governmental Agency described in Schedule 4.3 will be accomplished as
of the Effective Date or such other date as is specified in Schedule 4.3.

4.4 Significant Subsidiaries.

 

  (a) [Reserved].

 

  (b) Each Significant Subsidiary is in compliance with all Laws and other
requirements applicable to its business and has obtained all authorizations,
consents, approvals, orders, licenses, and permits from, and each Significant
Subsidiary has accomplished all filings, registrations, and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental Agency
that are necessary for the transaction of its business, except where the failure
to be in such compliance, obtain such authorizations, consents, approvals,
orders, licenses, and permits, accomplish such filings, registrations, and
qualifications, or obtain such exemptions, does not constitute a Material
Adverse Effect.

4.5 Financial Statements. Parent and Borrowers have furnished to the Lenders
(a) the audited consolidated financial statements of Parent and its Subsidiaries
for the Fiscal Year ended December 31, 2005 and (b) the unaudited consolidated
financial statements of Parent and its Subsidiaries for the fiscal period ended
September 30, 2006. The financial statements described in clause (a) and
(b) above fairly present in all material respects the financial condition,
results of operations and changes in financial position of Parent and its
Subsidiaries as of such dates and for such periods, in conformity with Generally
Accepted Accounting Principles, consistently applied, except, in the case of
clause (b) for the absence of footnotes and other informational disclosures and
changes resulting from audits and normal year-end adjustments.

4.6 [Reserved].

4.7 Title to Property. As of the Effective Date, Parent and the Restricted
Subsidiaries have, subject to the exceptions referred to in Section 4.5 above,
valid title to the Property reflected in the financial statements described in
Section 4.5(b), other than immaterial items of Property and Property
subsequently sold or disposed of in the ordinary course of

 

-74-



--------------------------------------------------------------------------------

business, free and clear of all Liens and Rights of Others, other than Liens or
Rights of Others described in Schedule 4.7, as permitted by Section 6.4, and any
other matters which do not have a Material Adverse Effect.

4.8 Litigation. There are no actions, suits, proceedings or investigations
pending as to which Parent or any of the Restricted Subsidiaries have been
served or have received notice or, to the knowledge of Parent and the Borrowers,
threatened against or affecting Parent or any of the Restricted Subsidiaries or
any Property of any of them before any Governmental Agency in which there is any
reasonable possibility of an adverse decision which could materially adversely
affect the business, consolidated financial position or results of operations of
Parent and the Restricted Subsidiaries, taken as a whole, or which in any manner
draws into question the validity or enforceability of the Loan Documents.

4.9 Binding Obligations. Each of the Loan Documents will, when executed and
delivered by Parent and the Borrowers party thereto, constitute the legal, valid
and binding obligation of such Party, enforceable against such Party in
accordance with its terms, except as enforcement may be limited by Debtor Relief
Laws or equitable principles relating to the granting of specific performance
and other equitable remedies as a matter of judicial discretion.

4.10 No Default. No event has occurred and is continuing that is a Default or
Event of Default.

4.11 ERISA.

 

  (a) With respect to each Pension Plan:

 

  (i) such Pension Plan complies in all material respects with ERISA and any
other applicable Laws to the extent that noncompliance could reasonably be
expected to have a Material Adverse Effect;

 

  (ii) such Pension Plan has not incurred any “accumulated funding deficiency”
(as defined in Section 302 of ERISA) that could reasonably be expected to have a
Material Adverse Effect;

 

  (iii) no “reportable event” (as defined in Section 4043 of ERISA) has occurred
that could reasonably be expected to have a Material Adverse Effect; and

 

  (iv) neither Parent nor any of its Subsidiaries has engaged in any non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code) that could
reasonably be expected to have a Material Adverse Effect.

 

  (b) Neither Parent nor any of its Subsidiaries has incurred or expects to
incur any withdrawal liability to any Multiemployer Plan that could reasonably
be expected to have a Material Adverse Effect.

 

-75-



--------------------------------------------------------------------------------

4.12 Regulations T, U and X; Investment Company Act. No part of the proceeds of
any Loan hereunder will be used to purchase or carry, or to extend credit to
others for the purpose of purchasing or carrying, any Margin Stock in any manner
which is a violation of Regulations T, U or X. Neither Parent nor any of the
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

4.13 Disclosure. No written statement made by a Senior Officer of Parent or any
Borrower to any Creditor in connection with this Agreement, including without
limitation the statements made in the Confidential Offering Memorandum, or in
connection with any Loan, Advance or Letter of Credit as of the date thereof
contained any untrue statement of a material fact or omitted a material fact
necessary to make the statement made not misleading in light of all the
circumstances existing at the date the statement was made.

4.14 Tax Liability. Parent and the Restricted Subsidiaries have filed all tax
returns which are required to be filed, and have paid, or made provision for the
payment of, all taxes with respect to the periods, Property or transactions
covered by said returns, or pursuant to any assessment received by Parent or any
of the Restricted Subsidiaries, except:

 

  (a) such taxes, if any, as are being contested in good faith by appropriate
proceedings and as to which adequate reserves have been established and
maintained and

 

  (b) immaterial taxes and tax returns so long as no material item or portion of
Property of Parent or any of the Restricted Subsidiaries is in jeopardy of being
seized, levied upon or forfeited.

4.15 [Reserved].

4.16 Hazardous Materials. Parent and the Borrowers have reasonably concluded
that Hazardous Materials Laws are unlikely to have a material adverse effect on
the business, financial position, results of operations or prospects of the
Parent and the Restricted Subsidiaries, considered as a whole.

4.17 Gaming Laws. Parent and each of the Restricted Subsidiaries are in
compliance in all material respects with all Gaming Laws that are applicable to
them and their businesses.

4.18 Solvency. As of the Effective Date, and giving effect to the other
transactions contemplated to occur on the Effective Date, Parent, the Company
and each of the other Restricted Subsidiaries are Solvent.

 

-76-



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as any Loan remains unpaid, or any other Obligation remains unpaid or
unperformed, or any portion of the Commitments remains in force, Parent and each
Borrower shall, and shall cause each of the Restricted Subsidiaries to, unless
the Administrative Agent (with the written approval of the Requisite Lenders)
otherwise consents:

5.1 Preservation of Existence. Preserve and maintain their respective existences
in the jurisdiction of their formation and all material authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations from any Governmental Agency that are necessary for the
transaction of their respective business, except where the failure to so
preserve and maintain the existence of any Restricted Subsidiary and such
authorizations would not constitute a Material Adverse Effect and except that
the mergers permitted by Section 6.1 shall not constitute a violation of this
covenant; and qualify and remain qualified to transact business in each
jurisdiction in which such qualification is necessary in view of their
respective business or the ownership or leasing of their respective Properties
except where the failure to so qualify or remain qualified would not constitute
a Material Adverse Effect.

5.2 Maintenance of Properties. Maintain, preserve and protect all of their
respective depreciable Properties in good order and condition, subject to wear
and tear in the ordinary course of business, and not permit any waste of their
respective Properties, except where the failure to maintain, preserve and
protect a particular item of depreciable Property would not have a Material
Adverse Effect.

5.3 Maintenance of Insurance. Maintain liability, casualty and other insurance
(subject to customary deductibles and retentions) with financially sound and
responsible insurance companies in such amounts and against such risks as is
carried by responsible companies engaged in similar businesses and owning
similar assets in the general areas in which Parent and the Restricted
Subsidiaries operate, and will furnish to the Administrative Agent upon request
information in reasonable detail as to the insurance so carried. Notwithstanding
the foregoing, Parent and the Restricted Subsidiaries may self-insure with
respect to such risks with respect to which companies of established reputation
engaged in the same general line of business in the same general area usually
self-insure.

5.4 Compliance With Laws. Comply within the time period, if any, given for such
compliance by the relevant Governmental Agency or Authorities with enforcement
authority, with all Laws and Requirements of Law, including without limitation
Hazardous Materials Laws, ERISA and all Gaming Laws, except that Parent and the
Restricted Subsidiaries need not comply with a Requirement of Law then being
contested by any of them in good faith by appropriate proceedings, except where
the failure to so comply may not reasonably be expected to have a Material
Adverse Effect.

5.5 Inspection Rights. Upon reasonable notice, at any time during regular
business hours and as often as requested (but not so as to materially interfere
with the business of the Parent or any of the Restricted Subsidiaries), permit
the Administrative Agent or any Lender,

 

-77-



--------------------------------------------------------------------------------

or any authorized employee, agent or representative thereof, to examine, audit
and make copies and abstracts from the records and books of account of, and to
visit and inspect the Properties of, the Parent and the Restricted Subsidiaries
and to discuss the affairs, finances and accounts of the Parent and the
Restricted Subsidiaries with any of their officers, key employees or accountants
and, upon request, furnish promptly to the Administrative Agent or any Lender
true copies of all financial information made available to the senior management
of the Parent.

5.6 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity with Generally
Accepted Accounting Principles, consistently applied, and in material conformity
with all applicable requirements of any Governmental Agency having regulatory
jurisdiction over Parent or any of the Restricted Subsidiaries.

5.7 Use of Proceeds. Use the proceeds of Loans for working capital and general
corporate purposes of Parent and the Restricted Subsidiaries including without
limitation capital expenditures, share repurchases, payment of outstanding
Indebtedness, commercial paper backup and acquisitions of equity securities or
assets of other Persons, in each case to the extent not prohibited by the Loan
Documents.

 

-78-



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

So long as any Loan remains unpaid, or any other Obligation remains unpaid or
unperformed, or any portion of the Commitments remains in force, Parent and each
Borrower shall not, and shall not permit any of the Restricted Subsidiaries to,
unless the Administrative Agent (with the written approval of the Requisite
Lenders) otherwise consents:

6.1 Consolidations, Mergers and Sales of Assets. Merge or consolidate with or
into any Person, or sell lease or otherwise transfer all or any substantial part
of the assets of Parent and the Restricted Subsidiaries, taken as a whole, to
any Person, except:

 

  (a) mergers and consolidations of a Restricted Subsidiary into a Borrower
(with that Borrower as the surviving entity) or into another Restricted
Subsidiary;

 

  (b) a merger or consolidation of Parent, a Borrower or any Restricted
Subsidiary thereof with any other Person, provided that:

 

  (i) either:

 

  (A) Parent, that Borrower or the Restricted Subsidiary is the surviving
entity; or

 

  (B) the surviving entity is a corporation organized under the Laws of a State
of the United States of America and, as of the date of such merger or
consolidation, expressly assumes, by an instrument satisfactory in form and
substance to the Requisite Lenders, the Obligations of the relevant Borrower or
the Restricted Subsidiary, as the case may be;

 

  (ii) giving effect thereto, no Default or Event of Default exists or would
result therefrom; and

 

  (iii) giving pro forma effect thereto, Borrowers are in compliance with the
covenants set forth in Sections 6.5 and 6.6.

6.2 Hostile Tender Offers. Make any offer to purchase or acquire, or consummate
a purchase or acquisition of, 5% or more of the capital stock of any corporation
or other equity securities of any business entity if the board of directors or
management of such corporation or business entity has notified Parent or any of
its Subsidiaries in writing that it opposes such offer or purchase and such
notice has not been withdrawn or superseded.

6.3 Change in Nature of Business. Make any material change in the nature of the
business of Parent and the Restricted Subsidiaries, taken as a whole, or acquire
more than 49% of the capital stock or other equity securities of any Person
which is engaged in a line of business other than the lines of business
reasonably related to or incidental to the business

 

-79-



--------------------------------------------------------------------------------

engaged in by Parent and the Restricted Subsidiaries, provided that no
transaction contemplated by the public filings of Parent and the Company with
the Commission as of the Effective Date shall be deemed to violate this
covenant.

6.4 Liens, Negative Pledges, Sale Leasebacks and Rights of Others. Create,
incur, assume or suffer to exist any Lien, Negative Pledge or Right of Others of
any nature upon or with respect to any of their respective Properties, whether
now owned or hereafter acquired, or enter into any Sale and Leaseback with
respect to any such Properties except:

 

  (a) Permitted Encumbrances and Permitted Rights of Others;

 

  (b) Liens and Negative Pledges under the Loan Documents;

 

  (c) other existing Liens, Negative Pledges and Rights of Others existing on
the Effective Date and disclosed in Schedule 4.7 (or not required to be
disclosed therein under Section 4.7) and any renewals or extensions thereof;
provided that the obligations secured or benefited thereby are not increased;

 

  (d) Until the date which is ninety days following the Effective Date, any
Lien, Negative Pledge or Right of Others on shares of any equity security or any
warrant or option to purchase an equity security or any security which is
convertible into an equity security issued by any Restricted Subsidiary that
holds, directly or indirectly through a holding company or otherwise, a license
to conduct gaming under any Gaming Law, and in the proceeds thereof; provided
that this clause shall apply only so long as the Gaming Laws of the relevant
jurisdiction provide that the creation of any restriction on the disposition of
any of such securities shall not be effective and, if such Gaming Laws at any
time cease to so provide, then this clause shall be of no further effect; and
provided further that if at any time Parent or any of the Restricted
Subsidiaries creates or suffers to exist a Lien or Negative Pledge covering such
securities in favor of the holder of any other Indebtedness, it will (subject to
any approval required under such Gaming Laws) concurrently grant a pari-passu
Lien or Negative Pledge likewise covering such securities in favor of the
Administrative Agent for the benefit of the Lenders;

 

  (e) Liens on Property acquired or constructed by Parent or any of the
Restricted Subsidiaries, and in the proceeds thereof, that:

 

  (i) were in existence at the time of the acquisition or construction of such
Property or were created at or within 90 days after such acquisition or
construction; and

 

  (ii)

secure (in the case of Liens not in existence at the time of acquisition of the
Property) only the unpaid portion of the acquisition or construction price for
such Property, or monies

 

-80-



--------------------------------------------------------------------------------

 

borrowed that were used to pay such acquisition or construction price;

 

  (f) Liens securing Indebtedness (including Capital Lease Obligations) that
replaces or refinances Indebtedness secured by Liens permitted under clause (e);
provided that such Liens cover only the same Property as the Liens securing the
Indebtedness replaced or refinanced;

 

  (g) Liens, Negative Pledges and Rights of Others held by joint venture
partners and any assignees thereof, and lenders thereto and any assignees
thereof, with respect to the interests of Parent and the Restricted Subsidiaries
in:

 

  (i) that joint venture and the proceeds thereof; or

 

  (ii) the capital stock or other equity ownership interests held by any Joint
Venture Holding Company in that joint venture and the proceeds thereof,
provided, in each case, that such Liens, Negative Pledges and Rights of Others
shall secure and relate only the obligations of such joint venture or Contingent
Obligations permitted by Section 6.7(g);

 

  (h) Liens, Negative Pledges and Rights of Others in favor of counterparties to
agreements, and assignees thereof, entered into by Parent and the Restricted
Subsidiaries in the ordinary course of business on the interests of Parent and
the Restricted Subsidiaries under such agreements and the proceeds thereof,
provided that such Liens, Negative Pledges and Rights of Others shall secure and
relate only to restrictions on transfer of the rights of Parent and the
Restricted Subsidiaries to the holders thereof under the relevant agreement;

 

  (i) Liens on Cash securing only Defeased Debt; and

 

  (j) Liens not otherwise permitted by the foregoing clauses of this Section 6.4
encumbering assets of the Parent and the Restricted Subsidiaries having an
aggregate fair market value which is not in excess of 10% of Net Tangible Assets
at any time.

6.5 Total Debt Ratio. Permit the Total Debt Ratio as of the last day of any
Fiscal Quarter to exceed (a) 5.00:1.00 for any Fiscal Quarter through and
including the Fiscal Quarter ending December 31, 2007 or (b) 4.50:1.00 as of the
last day of any subsequent Fiscal Quarter.

6.6 Interest Coverage Ratio. Permit the Interest Coverage Ratio to be less than
3.00:1.00 as of the last day of any Fiscal Quarter.

 

-81-



--------------------------------------------------------------------------------

6.7 Restricted Subsidiary Indebtedness. Permit any Restricted Subsidiary which
is not a Borrower hereunder to create, assume, incur or suffer to exist any
Indebtedness or Contingent Obligations with respect to Indebtedness other than:

 

  (a) Defeased Debt;

 

  (b) secured Indebtedness (including Capital Lease Obligations) and Contingent
Obligations which are permitted by Sections 6.4(e) or 6.4(f);

 

  (c) unsecured Indebtedness and Contingent Obligations which were created,
assumed or incurred by such Restricted Subsidiary prior to its acquisition by
Parent and the Restricted Subsidiaries (and not in anticipation of such
acquisition) but not any refinancings, renewals or extensions thereof;

 

  (d) letters of credit, surety bonds and other similar forms of credit
enhancement for such Restricted Subsidiaries incurred in the ordinary course of
their business;

 

  (e) Intercompany Debt of Restricted Subsidiaries, provided such Indebtedness
is not subject to any Lien (other than Liens in favor of the Administrative
Agent and the Lenders);

 

  (f) Contingent Obligations of Management Companies consisting of guarantees of
Indebtedness of Persons which are the counterparties to any management
agreement, development agreement or other similar instruments to which such
Management Companies are also party, provided that:

 

  (i) the assets of each Management Company issuing any such guarantees shall
not exceed 1.0% of Net Tangible Assets at any time; and

 

  (ii) the aggregate amount of assets of all Management Companies issuing
guarantees permitted by this Section 6.7(f) shall not exceed 5% of Net Tangible
Assets at any time;

 

  (g) Contingent Obligations of Joint Venture Holding Companies consisting of
guarantees of Indebtedness of Persons in which such Joint Venture Holding
Companies own equity securities; provided that the other Persons owning such
equity securities have also ratably guaranteed such Indebtedness;

 

  (h) Indebtedness of Special Purpose Subsidiaries in respect of Distributed
EBITDA Loans with an aggregate balance (including accrued interest) not to
exceed $250,000,000; and

 

-82-



--------------------------------------------------------------------------------

  (i) other Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding (which may consist of additional Distributed
EBITDA Loans).

 

-83-



--------------------------------------------------------------------------------

ARTICLE 7

INFORMATION AND REPORTING REQUIREMENTS

7.1 Financial and Business Information. So long as any Loan remains unpaid, or
any other Obligation remains unpaid or unperformed, or any portion of the
Aggregate Revolving Commitments remains in force, Parent and the Borrowers
shall, unless the Administrative Agent (with the written approval of the
Requisite Lenders) otherwise consents, deliver to the Administrative Agent and
the Lenders, at Parent’s and Borrowers’ sole expense:

 

  (a) As soon as practicable, and in any event within 45 days after the end of
each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal Year),
the consolidated balance sheet of Parent and its Subsidiaries as at the end of
such Fiscal Quarter and the consolidated statement of operations for each Fiscal
Quarter, and its statement of cash flows for the portion of the Fiscal Year
ended with such Fiscal Quarter and as at and for the portion of the Fiscal Year
ended with such Fiscal Quarter, all in reasonable detail, together with the
similar financial statements (or supporting schedules reasonably acceptable to
the Administrative Agent) setting out the financial position and results of
operations of any Unrestricted Subsidiaries. Such financial statements shall be
certified by a Senior Officer of Parent as fairly presenting the financial
condition, results of operations and cash flows of Parent and its Subsidiaries
in accordance with Generally Accepted Accounting Principles (other than footnote
disclosures), consistently applied, as at such date and for such periods,
subject only to normal year-end accruals and audit adjustments;

 

  (b) As soon as practicable, and in any event prior to the penultimate Business
Day of February in each Fiscal Year, a Certificate of a Responsible Official
setting forth the Total Debt Ratio as of the last day of the fourth Fiscal
Quarter of the preceding year, and providing reasonable detail as to the
calculation thereof, which calculations shall be based on the preliminary
unaudited financial statements of Parent and its Subsidiaries for such Fiscal
Quarter (after elimination of all relevant items relating to Unrestricted
Subsidiaries);

 

  (c)

As soon as practicable, and in any event within 120 days after the end of each
Fiscal Year, the consolidated balance sheet of Parent and its Subsidiaries as at
the end of such Fiscal Year and the consolidated statements of operations,
shareholders’ equity and cash flows, in each case of Parent and its Subsidiaries
for such Fiscal Year as at and for the Fiscal Year, all in reasonable detail,
together with the similar financial statements (or supporting schedules
reasonably acceptable to the Administrative Agent) setting out the financial
position and results of operations of any Unrestricted Subsidiaries. Such
financial statements shall be prepared in accordance with Generally Accepted
Accounting Principles, consistently applied, and such consolidated balance sheet
and consolidated statements shall be accompanied by a report and opinion of
independent public

 

-84-



--------------------------------------------------------------------------------

 

accountants of recognized standing selected by Parent and reasonably
satisfactory to the Requisite Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards as at such
date, and shall not be subject to any qualifications or exceptions. Such
accountants’ report and opinion shall be accompanied by a certificate stating
that, in making the examination pursuant to generally accepted auditing
standards necessary for the certification of such financial statements and such
report, such accountants have obtained no knowledge of any Default or, if, in
the opinion of such accountants, any such Default shall exist, stating the
nature and status of such Default, and stating that such accountants have
reviewed Parent’s and Borrowers’ financial calculations as at the end of such
Fiscal Year (which shall accompany such certificate) under Section 6.5 and 6.6,
have read such Sections (including the definitions of all defined terms used
therein) and that nothing has come to the attention of such accountants in the
course of such examination that would cause them to believe that the same were
not calculated by Parent and the Borrowers in the manner prescribed by this
Agreement;

 

  (d) As soon as practicable, and in any event within 90 days after the
commencement of each Fiscal Year (commencing with the Fiscal Year ending
December 31, 2008), a budget and projection by Fiscal Quarter for that Fiscal
Year and by Fiscal Year for the next four succeeding Fiscal Years, including for
the first such Fiscal Year, projected quarterly consolidated balance sheets,
statement of operations and statements of cash flow and, for the remaining four
Fiscal Years, projected annual consolidated condensed balance sheets and
statements of operations and cash flow, of Parent and the Restricted
Subsidiaries, all in reasonable detail;

 

  (e) Promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the shareholders
of Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Parent may file or be required to file with the
Securities and Exchange Commission under Sections 13 or 15(d) of the Securities
Exchange Act of 1934 and not otherwise required to be delivered to the Lenders
pursuant to other provisions of this Section 7.1;

 

  (f) Promptly after the same are available, copies of the Nevada
“Regulation 6.090 Report” and “6-A Report” and copies of any written
communication to Parent or any of its Subsidiaries from any Gaming Board
advising it of a violation of or non-compliance with, any Gaming Law by Parent
or any of its Subsidiaries;

 

-85-



--------------------------------------------------------------------------------

  (g) Promptly after request by any Creditor, copies of any other report or
other document that was filed by Parent or any of its Subsidiaries with any
Governmental Agency;

 

  (h) As soon as practicable, and in any event within three Business Days after
a Senior Officer becomes aware of the existence of any condition or event which
constitutes a Default, telephonic notice specifying the nature and period of
existence thereof, and, no more than three Business Days after such telephonic
notice, written notice again specifying the nature and period of existence
thereof and specifying what action Parent or any of the Restricted Subsidiaries
are taking or propose to take with respect thereto;

 

  (i) Promptly upon a Senior Officer becoming aware of any litigation,
governmental investigation or any proceeding (including any litigation or
proceeding by or subject to decision by any Gaming Board) pending:

 

  (i) against Parent or any of the Restricted Subsidiaries which could
reasonably be expected to have a Material Adverse Effect;

 

  (ii) with respect to any material Indebtedness of Parent or any of the
Restricted Subsidiaries; or

 

  (iii) with respect to the Loan Documents, notice of the existence of the same;

 

  (j) Promptly after the Borrowers have notified the Administrative Agent of any
intention by the Borrowers to treat the Loans and/or Letters of Credit as being
a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4) a duly completed copy of IRS Form 8886 or any successor form;
and

 

  (k) Such other data and information as from time to time may be reasonably
requested by any Creditor through the Administrative Agent.

7.2 Compliance Certificates. So long as any Loan remains unpaid, or any other
Obligation remains unpaid or unperformed, or any portion of the Commitments
remains outstanding, Parent and Borrowers shall deliver to the Administrative
Agent and the Lenders, at Parent’s and Borrowers’ sole expense, concurrently
with the financial statements required pursuant to Sections 7.1(a) and 7.1(c),
commencing with the Fiscal Quarter ending March 31, 2007, a Compliance
Certificate signed on Parent’s and Borrowers’ behalf by a Senior Officer.

7.3 Borrower Materials. Parent and each of the Borrowers hereby acknowledges
that (a) the Administrative Agent and/or the Joint Lead Arrangers will make
available to the Lenders and the Issuing Lenders materials and/or information
provided by or on behalf of the Parent and the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Parent, the
Borrowers or their securities)

 

-86-



--------------------------------------------------------------------------------

(each a “Public Lender”). Parent and each of the Borrowers hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof:;
(x) by marking Borrower Materials “PUBLIC,” Parent and each Borrower shall be
deemed to have authorized the Administrative Agent, the Joint Lead Arrangers,
the Issuing Lenders and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Parent, the Borrowers or their
securities for purposes of United States Federal and state securities laws;
(v) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

-87-



--------------------------------------------------------------------------------

ARTICLE 8

CONDITIONS

8.1 Initial Advances, Etc. The occurrence of the Effective Date, and the
obligation of the Administrative Agent, the Lenders, the Issuing Lender and the
Swing Line Lender to make any Loan, Letter of Credit or Swing Line Advances made
by them hereunder on the Effective Date are each subject to the following
conditions precedent, each of which shall be satisfied prior to the making of
the initial Advances (unless all of the Lenders, in their sole and absolute
discretion, shall agree otherwise):

 

  (a) The Administrative Agent shall have received all of the following, each of
which shall be originals unless otherwise specified, each properly executed by a
Responsible Official of each party thereto, each dated as of the Effective Date
and each in form and substance satisfactory to the Administrative Agent:

 

  (i) at least one executed counterpart of this Agreement, together with
arrangements satisfactory to the Administrative Agent for additional executed
counterparts, sufficient in number for distribution to the Lenders, Parent and
the Company;

 

  (ii) Revolving Advance Notes executed by the Company in favor of each Lender
with a Revolving Commitment which has requested the issuance thereof prior to
the Effective Date, each in a principal amount equal to that Lender’s Applicable
Revolving Commitment Percentage of the Aggregate Revolving Commitments;

 

  (iii) Term Loan Notes executed by the Company in favor of each Lender with a
Term Loan Commitment which has requested the issuance thereof prior to the
Effective Date, each in a principal amount equal to that Lender’s Applicable
Percentage of the Aggregate Term Loan Commitments;

 

  (iv) the Swing Line Documents with Bank of America and any other Swing Line
Lenders then designated by the Company;

 

  (v) the Parent Guaranty executed by Parent;

 

  (vi) with respect to the Parent and the Company, such documentation as the
Administrative Agent may require to establish the due organization, valid
existence and good standing of Parent and the Company, its authority to execute,
deliver and perform any Loan Documents to which it is a Party, the identity,
authority and capacity of each Responsible Official thereof authorized to act on
its behalf, including certified copies of articles of incorporation and
amendments thereto, bylaws and amendments thereto, certificates of good
standing, certificates of corporate resolutions, incumbency certificates and
Certificates of Responsible Officials;

 

-88-



--------------------------------------------------------------------------------

  (vii) the Opinions of Counsel;

 

  (viii) such assurances as the Administrative Agent deems appropriate that the
relevant Gaming Boards have approved the transactions contemplated by the Loan
Documents to the extent that such approval is required by applicable Gaming Laws
or as otherwise permitted under Schedule 4.3;

 

  (ix) a Certificate of a Responsible Official signed on Parent’s and the
Company’s behalf by a Senior Officer certifying that the conditions specified in
Sections 8.1(e) and 8.1(f) have been satisfied; and

 

  (x) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent reasonably may require.

 

  (b) The fees payable on the Effective Date pursuant to Section 3.6 hereof
shall have been paid.

 

  (c) The reasonable costs and expenses of the Administrative Agent and the
Joint Lead Arrangers in connection with the preparation of the Loan Documents
payable pursuant to Section 11.3, and invoiced to the Parent prior to the
Effective Date, shall have been paid.

 

  (d) [Reserved].

 

  (e) The representations and warranties of Parent and the Company contained in
Article 4 shall be true and correct in all material respects as of the Effective
Date, except (i) to the extent any such representation and warranty is not true
as of the Effective Date due to any change in facts and circumstances which do
not constitute a violation of the Third Amended and Restated Credit Agreement,
or (ii) as has been disclosed in writing by the Company to the Administrative
Agent and the Lenders under the Third Amended and Restated Credit Agreement and
previously approved by them.

 

  (f) Parent, the Company and any other Parties shall be in compliance with all
the terms and provisions of the Loan Documents, and after giving effect to the
initial Advance no Default or Event of Default shall have occurred and be
continuing.

Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 8.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

-89-



--------------------------------------------------------------------------------

8.2 Any Increasing Advance, Etc. The obligation of each Lender to make the
initial Term Loans and any Revolving Advance which would increase the aggregate
principal amount of the outstanding Revolving Advances, the obligation of the
relevant Issuing Lender to issue each Letter of Credit and the obligation of the
Swing Line Lenders to make Swing Line Advances, is subject to the following
conditions precedent:

 

  (a) except

 

  (i) for representations and warranties which expressly speak as of a
particular date or are no longer true and correct as a result of a change which
is not a violation of the Loan Documents; and

 

  (ii) as disclosed by Parent and Borrowers and approved in writing by the
Requisite Lenders, the representations and warranties contained in Article 4
shall be true and correct on and as of the date of the Advance as though made on
that date;

 

  (b) there shall not be then pending or threatened any action, suit, proceeding
or investigation against or affecting Parent or any of the Restricted
Subsidiaries or any Property of any of them before any Governmental Agency that
constitutes a Material Adverse Effect;

 

  (c) the Administrative Agent shall have timely received a Request for Loan in
compliance with Article 2 (or telephonic or other request for loan referred to
in the second sentence of Section 2.1(c), if applicable) in compliance with
Article 2 (or, in the proper case, a Request for Letter of Credit and an
Application for Letter of Credit); and

 

  (d) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, such other assurances, certificates,
documents or consents related to the foregoing as the Administrative Agent or
Requisite Lenders reasonably may require.

8.3 Alternative Currency Advance. The obligation of each Lender to make any
Revolving Advance denominated in an Alternative Currency shall be subject to the
condition that there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the Requisite Lenders would make it impracticable for such Revolving
Advance to be denominated in the relevant Alternative Currency.

 

-90-



--------------------------------------------------------------------------------

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

9.1 Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an Event of Default:

 

  (a) Any Borrower:

 

  (i) fails to pay any principal of the Term Loans or any Revolving Advance or
Swing Line Advance, or any portion thereof, on the date when due; or

 

  (ii) fails to make any payment with respect to any Letter of Credit when
required by Section 2.4(e); or

 

  (b) Parent or any Borrower fails to pay any interest in respect of any Loan,
or any fees under Sections 3.4, 3.5 or 3.6, or any portion thereof, within five
Business Days after the date when due; or fails to pay any other fee or amount
payable to the Lenders under any Loan Document, or any portion thereof, within
five Business Days after demand therefor; or

 

  (c) Parent or any Borrower fails, immediately upon notice from the
Administrative Agent, to comply with any of the covenants contained in
Article 6; or

 

  (d) Parent or any Borrower fails to comply with Section 7.1(h) in any respect
that is materially adverse to the interests of the Lenders; or

 

  (e) Parent, any Borrower or any other Party fails to perform or observe any
other covenant or agreement (not specified in clauses (a), (b), (c) or
(d) above) contained in any Loan Document on its part to be performed or
observed within thirty Business Days after the giving of notice by the
Administrative Agent on behalf of the Requisite Lenders of such Default; or

 

  (f) Any representation or warranty of Parent or any Borrower made in any Loan
Document, or in any certificate or other writing delivered by Parent or any
Borrower pursuant to any Loan Document, proves to have been incorrect when made
or reaffirmed; or

 

  (g) Parent or any of the Significant Subsidiaries:

 

  (i)

fails to pay the principal, or any principal installment, of any present or
future indebtedness for borrowed money of $300,000,000 or more, or any guaranty
of present or future indebtedness for borrowed money of $300,000,000 or more, on
its part to be paid, when due (or within any stated grace period),

 

-91-



--------------------------------------------------------------------------------

 

whether at the stated maturity, upon acceleration, by reason of required
prepayment or otherwise; or

 

  (ii) fails to perform or observe any other term, covenant or agreement on its
part to be performed or observed, or suffers any event to occur, in connection
with any present or future indebtedness for borrowed money of $300,000,000 or
more, or of any guaranty of present or future indebtedness for borrowed money of
$300,000,000 or more, if as a result of such failure or sufferance any holder or
holders thereof (or an agent or trustee on its or their behalf) has the right to
declare such indebtedness due before the date on which it otherwise would become
due; or

 

  (h) Any event occurs which gives the holder or holders of any Subordinated
Debt in an aggregate principal amount which is $300,000,000 or more (or an agent
or trustee on its or their behalf) the right to declare such indebtedness due
before the date on which it otherwise would become due, or the right to require
the issuer thereof to redeem or purchase, or offer to redeem or purchase, all or
any portion of any Subordinated Debt prior to its scheduled maturity; or

 

  (i) Any Loan Document, at any time after its execution and delivery and for
any reason other than the agreement of the Lenders or satisfaction in full of
all the Obligations ceases to be in full force and effect or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect which, in any such event in the reasonable opinion of the Requisite
Lenders, is materially adverse to the interests of the Lenders; or any Party
thereto denies in writing that it has any or further liability or obligation
under any Loan Document, or purports in writing to revoke, terminate or rescind
same; or

 

  (j) A final judgment against the Parent or any of the Significant Subsidiaries
is entered for the payment of money in excess of $100,000,000 and, absent
procurement of a stay of execution, such judgment remains unsatisfied for thirty
calendar days after the date of entry of judgment, or in any event later than
five days prior to the date of any proposed sale thereunder; or any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the Property of any such Person and is not
released, vacated or fully bonded within thirty calendar days after its issue or
levy; or

 

  (k)

The Parent or any of the Significant Subsidiaries institutes or consents to the
institution of any proceeding under a Debtor Relief Law relating to it or to all
or any part of its Property, or is unable or admits in writing its inability to
pay its debts as they mature, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar

 

-92-



--------------------------------------------------------------------------------

 

officer for it or for all or any part of its Property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of that Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
a Debtor Relief Law relating to any such Person or to all or any part of its
Property is instituted without the consent of that Person and continues
undismissed or unstayed for 60 calendar days; or

 

  (l) The occurrence of an Event of Default (as such term is or may hereafter be
specifically defined in any other Loan Document) under any other Loan Document;
or

 

  (m) Any determination is made by a court of competent jurisdiction that any
Subordinated Debt is not subordinated in accordance with its terms to the
Obligations, provided that for so long as such determination is effectively
stayed during any pending appeal the same shall not constitute an Event of
Default; or

 

  (n) Any Pension Plan maintained by the Parent or any of its Subsidiaries is
determined to have a material “accumulated funding deficiency” as that term is
defined in Section 302 of ERISA and the result is a Material Adverse Effect; or

 

  (o) The occurrence of a License Revocation with respect to a license issued to
Parent or any of the Restricted Subsidiaries by any Gaming Board of the States
of New Jersey, Nevada, Mississippi or Louisiana with respect to gaming
operations at any gaming facility accounting for 5% or more of the consolidated
gross revenues of Parent and the Restricted Subsidiaries that continues for
thirty calendar days.

9.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Creditors provided for elsewhere in this Agreement, or the Loan
Documents, or by applicable Law, or in equity, or otherwise:

 

  (a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(k):

 

  (i)

the Commitments and all other obligations of the Creditors and all rights of
Parent, Borrowers and any other Parties under the Loan Documents shall be
suspended without notice to or demand upon Parent or the Borrowers , which are
expressly waived by Parent and the Borrowers, except that all of the Lenders or
the Requisite Lenders (as the case may be, in accordance with Section 11.2) may
waive an Event of Default or, without waiving, determine, upon terms and
conditions satisfactory to the Lenders or Requisite Lenders, as the case may be,
to reinstate the Commitments and

 

-93-



--------------------------------------------------------------------------------

 

make further Advances, which waiver or determination shall apply equally to, and
shall be binding upon, all the Lenders; and

 

  (ii) the Requisite Lenders may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Commitments, demand that
Borrowers deposit cash collateral for all Letters of Credit in the amount
thereof with the Administrative Agent and/or declare all or any part of the
unpaid principal of all Loans, all interest accrued and unpaid thereon and all
other amounts payable under the Loan Documents to be forthwith due and payable,
whereupon the same shall become and be forthwith due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by Parent and the Borrowers.

 

  (b) Upon the occurrence of any Event of Default described in Section 9.1(k):

 

  (i) the Commitments and all other obligations of the Creditors and all rights
of Parent, Borrowers and any other Parties under the Loan Documents shall
terminate without notice to or demand upon Parent or Borrowers, which are
expressly waived by Parent and Borrowers, except that all the Lenders may waive
the Event of Default or, without waiving, determine, upon terms and conditions
satisfactory to all the Lenders, to reinstate the Commitments and make further
Advances, which determination shall apply equally to, and shall be binding upon,
all the Lenders; and

 

  (ii) the unpaid principal of all Loans, all interest accrued and unpaid
thereon and all other amounts payable under the Loan Documents shall be
forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Parent and Borrowers, and Borrowers shall be obligated to Cash Collateralize the
L/C Obligations (in an amount equal to the then Outstanding Amount thereof).

 

  (c)

Upon the occurrence of any Event of Default, the Creditors, or any of them,
without notice to (except as expressly provided for in any Loan Document) or
demand upon Parent or Borrowers, which are expressly waived by Borrowers (except
as to notices expressly provided for in any Loan Document), may proceed (but
only with the consent of the Requisite Lenders) to protect, exercise and enforce
their rights and remedies under the Loan Documents against Parent and the
Borrowers and any other Parties and such other rights and remedies as are
provided by Law or equity; provided that, it is agreed as among the Creditors
that, following any Event of Default consisting of a failure of a Borrower to
make any payment hereunder when due (whether at stated maturity, by acceleration

 

-94-



--------------------------------------------------------------------------------

 

or otherwise), each Creditor may independently pursue its legal remedies under
this Agreement, its Revolving Advance Notes, its Term Loan Notes and the other
Loan Documents against Parent and such Borrower in respect of any such defaulted
payments without the consent of the other Lenders, the Issuing Lenders or the
Administrative Agent (except to the extent that such payment default has been
cured), upon the earliest of:

 

  (i) the acceleration of the Obligations;

 

  (ii) any bankruptcy or insolvency event of the types described in
Section 9.1(k) in respect of Parent or such Borrower; and

 

  (iii) 45 days following the date of such payment default, provided that no
individual Creditor may, without the consent of the Requisite Lenders, purport
to accelerate the Obligations.

 

  (d) The order and manner in which the Lenders’ rights and remedies are to be
exercised shall be determined by the Requisite Lenders in their sole discretion,
and all payments received by the Creditors, shall be applied first to the costs
and expenses (including attorneys’ fees and disbursements and the allocated
costs of attorneys employed by the Administrative Agent) of the Creditors, and
thereafter paid pro rata to the Lenders in the same proportions that the
aggregate Obligations owed to each Lender under the Loan Documents bear to the
aggregate Obligations owed under the Loan Documents to all the Lenders, without
priority or preference among the Lenders. Regardless of how each Lender may
treat payments for the purpose of its own accounting, for the purpose of
computing the Obligations hereunder and under the Revolving Advance Notes and
the Term Loan Notes, payments shall be applied first, to the costs and expenses
of the Creditors, as set forth above, second, to the payment of accrued and
unpaid interest due under any Loan Documents to and including the date of such
application (ratably, and without duplication, according to the accrued and
unpaid interest due under each of the Loan Documents), and third, to the payment
of all other amounts (including principal and fees) then owing to the Creditors
under the Loan Documents. No application of payments will cure any Event of
Default, or prevent acceleration, or continued acceleration, of amounts payable
under the Loan Documents, or prevent the exercise, or continued exercise, of
rights or remedies of the Lenders hereunder or thereunder or at Law or in
equity.

 

-95-



--------------------------------------------------------------------------------

ARTICLE 10

ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither Parent,
any Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Parent, the Borrowers or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

  (a) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

  (b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

  (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

  (d) shall not be liable for any action taken or not taken by it

 

-96-



--------------------------------------------------------------------------------

  (i) with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.2 and 11.2) or

 

  (ii) in the absence of its own gross negligence or willful misconduct.

 

  (e) shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender.

 

  (f) shall not be responsible for or have any duty to ascertain or inquire
into:

 

  (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document;

 

  (ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith;

 

  (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default;

 

  (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document; or

 

  (v) the satisfaction of any condition set forth in Article 8 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

-97-



--------------------------------------------------------------------------------

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.6 Resignation by Administrative Agent.

 

  (a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Requisite Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and:

 

  (i) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; and

 

  (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the Issuing Lender directly, until such time as the Requisite Lenders
appoint a successor Administrative Agent as provided for above in this
Section 10.6.

 

  (b)

Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 10.6). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such

 

-98-



--------------------------------------------------------------------------------

 

successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

  (c) Any resignation by Bank of America as Administrative Agent pursuant to
this Section 10.6 shall also constitute its resignation as Issuing Lender and as
a Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder:

 

  (i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent;

 

  (ii) the retiring Administrative Agent shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents;
and

 

  (iii) the successor Administrative Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by the retiring
Administrative Agent and outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Administrative Agent to
effectively assume the obligations of the retiring Administrative Agent with
respect to such Letters of Credit.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Lead Arrangers, Syndication Agent, Co-Documentation Agents or
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.

10.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement,

 

-99-



--------------------------------------------------------------------------------

adjustment, composition or other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Loan Party) shall be entitled and empowered,
by intervention in such proceeding or otherwise:

 

  (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.3, 3.4, 3.5, and 3.6) allowed in such judicial
proceeding; and

 

  (b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 3.4, 3.5 and 3.6. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or the Issuing Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

10.10 No Obligations of Parent or Borrowers. Nothing contained in this Article
10 shall be deemed to impose upon Parent or Borrowers any obligation in respect
of the due and punctual performance by the Administrative Agent of its
obligations to the Lenders under any provision of this Agreement, and Parent and
Borrowers shall have no liability to any Creditor in respect of any failure by
any Creditor to perform any of its obligations to any other Creditor under this
Agreement.

 

-100-



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

11.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and remedies
of the Creditors provided herein or in any Revolving Advance Note, Term Loan
Note or other Loan Document are cumulative and not exclusive of any right,
power, privilege or remedy provided by Law or equity. No failure or delay on the
part of any Creditor in exercising any right, power, privilege or remedy may be,
or may be deemed to be, a waiver thereof; nor may any single or partial exercise
of any right, power, privilege or remedy preclude any other or further exercise
of the same or any other right, power, privilege or remedy. The terms and
conditions of Article 8 hereof are inserted for the sole benefit of the
Creditors; the same may be waived in whole or in part, with or without terms or
conditions, in respect of any Loan or Letter of Credit without prejudicing the
Creditors rights to assert them in whole or in part in respect of any other Loan
or Letter of Credit.

11.2 Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
Parent, Borrowers or any other Party therefrom, may in any event be effective
unless in writing signed by the Requisite Lenders (and, in the case of any
amendment, modification or supplement of or to any Loan Document to which Parent
or any Borrower is a party, signed by Parent and that Borrower and, in the case
of any amendment, modification or supplement to Article 10, signed by the
Administrative Agent), and then only in the specific instance and for the
specific purpose given; provided, however, that without the approval in writing
of all the Lenders, no amendment, modification, supplement, termination, waiver
or consent may be effective:

 

  (a) To forgive any principal Obligation, defer any required payment of any
Obligation, reduce the amount or rate of interest payable on any Loan or Advance
without the consent of the affected Lender, increase the amount of the
Commitments or increase the Applicable Percentages of any Lender or decrease the
amount of any letter of credit fee or facility fee payable to any Lender (other
than as a result of exercising rights under Section 11.14), or reduce any other
fee or amount payable to the Creditors under the Loan Documents without the
consent of each affected Creditor or to waive an Event of Default consisting of
the failure of any Borrower to pay when due principal, interest or any facility
fee or letter of credit fee;

 

  (b) To postpone any date fixed for any payment of principal of, prepayment of
principal of or any installment of interest on, any Loan or any installment of
any facility fee or letter of credit fee, or to extend the term of the
Commitments;

 

  (c) To amend the provisions of the definition of “Requisite Lenders” or this
Section 11.2 or to amend or waive Section 6.2;

 

  (d) To release or subordinate the Parent Guaranty; and

 

-101-



--------------------------------------------------------------------------------

  (e) To amend any provision of this Agreement that expressly requires the
consent or approval of all the Lenders;

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 11.2 shall apply equally to, and shall be binding upon, all of
the Creditors. If, in connection with any proposed amendment, modification,
supplement, termination, waiver or consent to any of the provisions hereof as
contemplated by clauses (a) through (e), inclusive, of this Section 11.2, the
consent of the Requisite Lenders is obtained, but the consent of one or more of
the other Lenders is required and is not obtained, then the Borrowers shall have
the right to replace such non-consenting Lender with one or more Eligible
Assignees in accordance with Section 11.14(b) if such Eligible Assignee consents
to the proposed amendment, modification, supplement, termination, waiver or
consent.

11.3 Costs, Expenses and Taxes. The Parent and Company shall pay the reasonable
costs and expenses of the Administrative Agent and the Joint Lead Arrangers in
connection with the negotiation, preparation, syndication, execution,
enforcement, and delivery of the Loan Documents, including without limitation,
the allocated fees and expenses of in-house counsel, regardless of whether this
Agreement ever becomes effective. The Borrowers shall pay within two Business
Days after demand, accompanied by an invoice therefor, the reasonable costs and
expenses of the Administrative Agent and the Joint Lead Arrangers in connection
with the negotiation, preparation, syndication, execution and delivery of the
Loan Documents and any amendment thereto or waiver thereof which is requested by
Borrowers or is entered into when any Default or Event of Default exists.
Following any Event of Default, each Borrower shall pay on demand, accompanied
by an invoice therefor, the reasonable costs and expenses of the Administrative
Agent and each of the other Creditors in connection with the restructuring,
reorganization (including a bankruptcy reorganization) and enforcement or
attempted enforcement of the Loan Documents, and any matter related thereto. The
foregoing costs and expenses shall include filing fees, recording fees, title
insurance fees, appraisal fees, search fees, and other out-of-pocket expenses
and the reasonable fees and out-of-pocket expenses of any legal counsel
(including allocated costs of legal counsel employed by any Creditor),
independent public accountants and other outside experts retained by any of the
Creditors, whether or not such costs and expenses are incurred or suffered by
the Creditors in connection with or during the course of any bankruptcy or
insolvency proceedings of the Parent or any Restricted Subsidiary thereof. Such
costs and expenses shall also include, in the case of any amendment or waiver of
any Loan Document requested by the Parent or the Borrowers, the administrative
costs of the Administrative Agent reasonably attributable thereto. Each Borrower
shall pay any and all documentary and other taxes, excluding, in the case of
each Creditor and its Eurodollar Lending Office thereof, (i) taxes imposed on or
measured in whole or in part by its net income or capital and franchise taxes
imposed on it, (ii) any withholding taxes or other taxes based on net income
(other than withholding taxes and taxes based on net income resulting from or
attributable to any change following the Effective Date in any law, rule or
regulation or any change following the Effective Date in the interpretation or
administration of any law, rule or regulation by any Governmental Agency) or
(iii) any withholding taxes or other taxes based on net income for any period
with respect to which it has failed to provide the Parent with the appropriate
form or forms required by Section 11.22, to the extent such forms are then
required by applicable Laws, and all costs, expenses, fees and charges payable
or determined to be payable in connection with the filing or recording of this
Agreement, any other Loan Document or any other instrument or

 

-102-



--------------------------------------------------------------------------------

writing to be delivered hereunder or thereunder, or in connection with any
transaction pursuant hereto or thereto, and shall reimburse, hold harmless and
indemnify the Creditors from and against any and all loss, liability or legal or
other expense with respect to or resulting from any delay in paying or failure
to pay any such tax, cost, expense, fee or charge or that any of them may suffer
or incur by reason of the failure of any Party to perform any of its
Obligations. Any amount payable to the Creditors under this Section 11.3 shall
bear interest from the second Business Day following the date of demand for
payment at the Default Rate.

11.4 Obligations of Lenders Several. The obligations of the Lenders hereunder to
make the Term Loans, Revolving Advances, to fund participations in Letters of
Credit and Swing Line Advances are several and not joint. The failure of any
Lender to make the Term Loan, any Revolving Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Term Loan,
Revolving Loan or to purchase its participation.

11.5 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.6 Notices; Effectiveness; Electronic Communication.

 

  (a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

  (i) if to the Borrower, the Administrative Agent, Bank of America as Issuing
Lender or as a Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 11.6; and

 

  (ii) if to any other Lender or Issuing Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

-103-



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

  (b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article 2 if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes:

 

  (i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient; and

 

  (ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

  (c) Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the Issuing Lenders and the Swing Line Lenders may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the Issuing Lenders and the
Swing Line Lenders.

 

-104-



--------------------------------------------------------------------------------

  (d) Reliance by Administrative Agent, Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders, the Swing Line Lenders and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Requests for Loans and telephonic requests for Swing Line Advances) purportedly
given by or on behalf of the Borrowers even if:

 

  (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein;
or

 

  (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.

The Borrowers shall indemnify the Administrative Agent, each Issuing Lender,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.7 Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document:

 

  (a) this Agreement and any other Loan Document may be executed in any number
of counterparts and any party hereto or thereto may execute any counterpart,
each of which when executed and delivered will be deemed to be an original and
all of which counterparts of this Agreement or any other Loan Document, as the
case may be, when taken together will be deemed to be but one and the same
instrument; and

 

  (b) execution of any such counterpart may be evidenced by a telecopier
transmission of the signature of such party.

The execution of this Agreement or any other Loan Document by any party hereto
or thereto will not become effective until counterparts hereof or thereof, as
the case may be, have been executed by all the parties hereto or thereto.

11.8 Successors and Assigns.

 

  (a) Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower and
no other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except:

 

-105-



--------------------------------------------------------------------------------

  (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section 11.8;

 

  (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 11.8;

 

  (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.8(f); or

 

  (iv) to an SPC in accordance with the provisions of Section 11.8(h).

Any other attempted assignment or transfer by any party hereto shall be null and
void. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.8(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Lender and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

  (b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this Section 11.8(b), participations in L/C
Obligations and in Swing Line Advances) at the time owing to it); provided that
any such assignment shall be subject to each of the following conditions:

 

  (i) Minimum Amounts.

 

  (A) In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

  (B)

in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing,

 

-106-



--------------------------------------------------------------------------------

 

the Company otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

  (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned, except that this clause (ii) shall not apply to a Swing Line Lender’s
rights and obligations in respect of Swing Line Advances.

 

  (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

  (A) the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

  (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

  (iv) Assignment and Assumption. the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount, if any, required as set
forth in Schedule 11.8, provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The Eligible Assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

  (v) No Assignment to Borrower. No such assignment shall be made to any
Borrower or any Borrower’s Affiliates or Subsidiaries.

 

  (vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

-107-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.7, 3.8, 3.12(d) and 11.10 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Revolving Advance Note or Term Loan Note, as applicable, to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.8(d).

 

  (c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

  (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Parent, the Borrowers or any of their
Affiliates or Subsidiaries ) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Advances) owing to it);
provided that:

 

  (i) such Lender’s obligations under this Agreement shall remain unchanged;

 

  (ii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations; and

 

-108-



--------------------------------------------------------------------------------

  (iii) the Borrower, the Administrative Agent, the Lenders and the Issuing
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.2 that affects such Participant. Subject to Section 11.8(e), Parent
and each Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.7, 3.8 and 3.12(d) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 11.8(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.9 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.11 as though it were a Lender.

 

  (e) Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.7, 3.8 or 3.12(d) than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.12(d) unless the Company is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 11.22 as though it were a
Lender.

 

  (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Advance Note or Term Loan Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

  (g)

Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State

 

-109-



--------------------------------------------------------------------------------

 

Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

  (h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrowers (a “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that

 

  (i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and

 

  (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.11(a).

Each party hereto hereby agrees that:

 

  (x) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Sections 3.7 and 3.8),

 

  (y) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and

 

  (z) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.

The making of a Loan by an SPC hereunder shall utilize the applicable Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (1) with notice to, but
without prior consent of the Borrowers and the Administrative Agent and with the
payment of a processing fee of $2,500, assign all or any

-110-



--------------------------------------------------------------------------------

portion of its right to receive payment with respect to any Loan to the Granting
Lender and (2) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or guarantee or credit or liquidity enhancement to
such SPC.

 

  (iii) Resignation as Issuing Lender or Swing Line Lenders after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to subsection
(b) above, Bank of America shall be deemed to have concurrently resigned as an
Issuing Lender and a Swing Line Lender. In the event of any such resignation as
an Issuing Lender or Swing Line Lender, Parent and the Borrowers shall be
entitled to appoint from among the Lenders an additional Issuing Lender or Swing
Line Lender hereunder; provided, however, that no failure by Parent and the
Borrowers to appoint any such successor shall affect the resignation of Bank of
America as an Issuing Lender or as a Swing Line Lender. If Bank of America
resigns as an Issuing Lender, it shall retain all the rights and obligations of
the Issuing Lender hereunder with respect to all Letters of Credit outstanding
as of the effective date of its resignation as Issuing Lender and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.4(g)). If Bank of America resigns as a Swing Line Lender,
it shall retain all the rights of a Swing Line Lender provided for hereunder
with respect to Swing Line Advances made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Advances pursuant to Section 2.5.

 

  (i) Notwithstanding anything to the contrary herein, the rights of the Lenders
to make assignment of, and grant participations in, their Applicable Percentages
of the Commitments shall be subject to the approval of any Gaming Board, to the
extent required by applicable Gaming Laws.

11.9 Sharing of Setoffs. Each Lender severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against Parent,
any Borrower, or otherwise, receives payment of the Obligations held by it that
is ratably more than any other Lender, through any means, receives in payment of
the Obligations held by that Lender, then, subject to applicable Laws:

 

  (a)

The Lender exercising the right of setoff, banker’s lien or counterclaim or
otherwise receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from the other Lender a participation in the
Obligations held by the other Lender and shall pay to the other Lender

 

-111-



--------------------------------------------------------------------------------

 

a purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and

 

  (b) Such other adjustments and purchases of participations shall be made from
time to time as shall be equitable to ensure that all of the Lenders share any
payment obtained in respect of the Obligations ratably in accordance with each
Lender’s share of the Obligations immediately prior to, and without taking into
account, the payment; provided that, if all or any portion of a disproportionate
payment obtained as a result of the exercise of the right of setoff, banker’s
lien, counterclaim or otherwise is thereafter recovered from the purchasing
Lender by Parent, Borrowers or any Person claiming through or succeeding to the
rights of Parent or Borrowers, the purchase of a participation shall be
rescinded and the purchase price thereof shall be restored to the extent of the
recovery, but without interest. Each Lender that purchases a participation in
the Obligations pursuant to this Section 11.9 shall from and after the purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Parent and each Borrower
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation in an Obligation so purchased may exercise any and all
rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Lender were the original owner of the
Obligation purchased.

11.10 Indemnity by Parent and Borrowers; Waiver of Consequential Damages, Etc.
Parent and each Borrower jointly and severally (but as between Parent and
Borrowers, ratably) agrees to indemnify, save and hold harmless each of the
Creditors and the Joint Lead Arrangers and their Affiliates, directors,
officers, agents, attorneys and employees (collectively the “Indemnitees”) from
and against: (a) Any and all claims, demands, losses, liabilities, damages,
reasonable expenses, including, but not limited to reasonable attorneys’ fees,
including the reasonably allocated cost of internal counsel, and reasonable
settlement costs, actions or causes of action (except a claim, demand, action,
or cause of action for any amount excluded from the definition of “Taxes” in
Section 3.12(d)) if the claim, demand, action or cause of action arises out of
or relates to any act or omission (or alleged act or omission) of Parent, any
Borrower, its Affiliates or any of its officers, directors or shareholders
relating to the Commitments, the use or contemplated use of proceeds of any Loan
or Letter of Credit, or the relationship of Parent, Borrowers and the Creditors
under this Agreement; (b) Any administrative or investigative proceeding by any
Governmental Agency arising out of or related to a claim, demand, action or
cause of action described in clause (a) above; and (c) any Indemnitee that
proposes to settle or compromise any claim or proceeding for which Parent or the
Borrowers may be liable for payment of indemnity hereunder shall give Parent and
the Borrowers written notice of the terms of such proposed settlement or
compromise reasonably in

 

-112-



--------------------------------------------------------------------------------

advance of settling or compromising such claim or proceeding and shall obtain
Parent’s and the Borrowers’ prior consent (which shall not be unreasonably
withheld). In connection with any claim, demand, action or cause of action
covered by this Section 11.10 against more than one Indemnitee, all such
Indemnitees shall be represented by the same legal counsel (which may be a law
firm engaged by the Indemnitees or attorneys employed by an Indemnitee or a
combination of the foregoing) selected by the Indemnitees; provided, that if
such legal counsel determines in good faith that representing all such
Indemnitees would or could result in a conflict of interest under Laws or
ethical principles applicable to such legal counsel or that a defense or
counterclaim is available to an Indemnitee that is not available to all such
Indemnitees, then to the extent reasonably necessary to avoid such a conflict of
interest or to permit unqualified assertion of such a defense or counterclaim,
each Indemnitee shall be entitled to separate representation, with all such
legal counsel using reasonable efforts to avoid unnecessary duplication of
effort by counsel for all Indemnitees; and further provided that the
Administrative Agent (as an Indemnitee) shall at all times be entitled to
representation by separate legal counsel (which may be a law firm or attorneys
employed by the Administrative Agent or a combination of the foregoing). Any
obligation or liability of the Parent and the Borrowers to any Indemnitee under
this Section 11.10 shall survive the expiration or termination of this Agreement
and the repayment of all Loans and the payment and performance of all other
Obligations owed to the Lenders.

To the fullest extent permitted by applicable law, Parent and Borrowers shall
not assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in this Section shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

11.11 Nonliability of the Lenders. Parent and each Borrower acknowledges and
agrees that:

 

  (a) Any inspections of any Property of Parent or its Subsidiaries made by or
through the Creditors are solely for purposes of administration of this
Agreement and Parent and the Borrowers are not entitled to rely upon the same
(whether or not such inspections are at the expense of Parent and the
Borrowers);

 

  (b)

By accepting, furnishing or approving anything required to be observed,
performed, fulfilled or given to the Creditors pursuant to the Loan Documents,
none of the Creditors shall be deemed to have warranted or represented the
sufficiency, legality, effectiveness or legal effect of the

 

-113-



--------------------------------------------------------------------------------

 

same, or of any term, provision or condition thereof, and such acceptance,
furnishing or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by the Creditors;

 

  (c) The relationship among Parent, the Borrowers and the Creditors is, and
shall at all times remain, solely that of borrowers, guarantors and lenders;
none of the Creditors shall under any circumstance be construed to be partners
or joint venturers of Parent, Borrowers or their Affiliates; none of the
Creditors shall under any circumstance be deemed to be in a relationship of
confidence or trust or a fiduciary relationship with Parent or its Affiliates,
or to owe any fiduciary duty to Parent or its Affiliates; none of the Creditors
undertakes or assumes any responsibility or duty to Parent or its Affiliates to
select, review, inspect, supervise, pass judgment upon or inform Parent or its
Affiliates of any matter in connection with their Property or the operations of
Parent or its Affiliates; Parent and its Affiliates shall rely entirely upon
their own judgment with respect to such matters; and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by the Creditors in connection with such matters is solely for the protection of
the Creditors and neither Parent, the Borrowers nor any other Person is entitled
to rely thereon; and

 

  (d) The Creditors shall not be responsible or liable to any Person for any
loss, damage, liability or claim of any kind relating to injury or death to
Persons or damage to Property caused by the actions, inaction or negligence of
Parent and/or its Affiliates and Parent and each Borrower hereby indemnifies and
holds the Creditors harmless from any such loss, damage, liability or claim.

11.12 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Parent, the
Borrowers and the Creditors in connection with the Loans, Letters of Credit and
Swing Line Advances, and is made for the sole benefit of Parent, the Borrowers,
the Creditors, and the Creditors’ successors and assigns, and, subject to
Section 6.1, successors to Borrowers by permitted merger. Except as provided in
Sections 11.8 and 11.10, no other Person shall have any rights of any nature
hereunder or by reason hereof.

11.13 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed

 

  (a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential),

 

-114-



--------------------------------------------------------------------------------

  (b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners),

 

  (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process,

 

  (d) to any other party hereto,

 

  (e) in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,

 

  (f) subject to an agreement containing provisions substantially the same as
those of this Section 11.13, to

 

  (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or

 

  (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Parent, its Subsidiaries and their respective
obligations,

 

  (g) with the consent of Parent or the Company; or

 

  (h) to the extent such Information

 

  (i) is or becomes publicly available other than as a result of a breach of
this Section 11.13 or

 

  (ii) becomes available to the Administrative Agent, any Lender, any Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.

For purposes of this Section 11.13, “Information” means all information received
from Parent and its Subsidiaries relating to Parent, its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by Parent and its Subsidiaries. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.13 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

11.14 Removal of a Lender. Parent and the Borrowers shall have the right to
remove a Lender as a party to this Agreement pursuant to this Section 11.14 in
the event that such Lender:

 

-115-



--------------------------------------------------------------------------------

  (a) requests compensation under Section 3.7 or Section 3.8 which has not been
requested by all other Lenders, in each case by written notice to the
Administrative Agent and such Lender within 60 days following any such refusal
or request; or

 

  (b) refuses to consent to certain proposed changes, waivers, modifications,
supplements, terminations, waivers or consents with respect to this Agreement
which have been approved by the Requisite Lenders as provided in Section 11.2,
provided that no Default or Event of Default then exists;

 

  (c) is the subject of a Disqualification; or

 

  (d) is a Defaulting Lender.

If Parent and the Borrowers are entitled to remove a Lender pursuant to this
Section 11.14 either:

 

  (i) The Lender being removed shall within five Business Days after such notice
execute and deliver an Assignment Agreement covering that Lender’s Applicable
Percentages in favor of one or more Eligible Assignees designated by Parent and
the Borrowers and reasonably acceptable to the Administrative Agent, subject to
payment of a purchase price by such Eligible Assignee equal to all principal and
accrued interest, fees and other amounts payable to such Lender under this
Agreement through the date of the Assignment Agreement; or

 

  (ii) Parent and the Borrowers may reduce the applicable Commitments pursuant
to Section 2.7 (and, for this purpose, the numerical requirements of such
Section shall not apply) by an amount equal to that Lender’s Applicable
Percentages, pay and provide to such Lender the amount required by clause (a)
above and release such Lender from its Applicable Percentages (subject, however,
to the requirement that all conditions set forth in Section 8.2 are met as of
the date of such reduction and the payment to the other Lenders of appropriate
fees for the assumption of any such Lender’s participation in all Letters of
Credit and Swing Line Advances then outstanding), in which case the Applicable
Percentages of the remaining Lenders shall be ratably increased (but without any
increase in the Dollar amount of the Commitments of such Lenders).

11.15 Further Assurances. Parent and the Restricted Subsidiaries shall, at their
expense and without expense to the Creditors, do, execute and deliver such
further acts and documents as any Creditor from time to time reasonably requires
for the assuring and confirming unto the Creditors of the rights hereby created
or intended now or hereafter so to be, or for carrying out the intention or
facilitating the performance of the terms of any Loan Document.

 

-116-



--------------------------------------------------------------------------------

11.16 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Creditors in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

11.17 Governing Law, Jurisdiction, Etc.

 

  (a) GOVERNING LAW. EXCEPT TO THE EXTENT OTHERWISE PROVIDED THEREIN, EACH LOAN
DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LOCAL LAWS OF CALIFORNIA, WITHOUT REGARD TO THE CHOICE OF LAWS OR CONFLICTS
OF LAWS PRINCIPLES THEREOF.

 

  (b) SUBMISSION TO JURISDICTION. Any legal action or proceeding with respect to
this Agreement or any other Loan Document may be brought in the courts of the
State of California sitting in Los Angeles or of the United States for the
central district of such state, and by execution and delivery of this Agreement,
the Borrowers, the Administrative Agent and each Lender consents, for itself and
in respect of its property, to the non-exclusive jurisdiction of those courts.
The Borrowers, the Administrative Agent and each Lender irrevocably waives any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of any Loan
Document or other document related thereto. The Borrowers, the Administrative
Agent and each Lender waives personal service of any summons, complaint or other
process, which may be made by any other means permitted by the law of such
state.

11.18 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, the court shall, and is hereby directed to, make a general reference
pursuant to California Code of Civil Procedure Section 638 to a referee (who
shall be a single active or retired judge) to hear and determine all of the
issues in such action or proceeding (whether of fact or of law) and to report a
statement of decision, provided that at the option of any party to such
proceeding, any such issues pertaining to a “provisional remedy” as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court. The fees and expenses of such referee shall be paid by the party
that does not prevail in such decision.

 

-117-



--------------------------------------------------------------------------------

11.19 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.

11.20 Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

11.21 Time of the Essence. Time is of the essence of the Loan Documents.

11.22 Foreign Lenders and Participants. Each Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall deliver to
Parent and the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Lender and entitling it to an exemption
from, or reduction of, withholding tax on all payments to be made to such Lender
by Parent and the Borrowers pursuant to this Agreement) or IRS Form W-8ECI or
any successor thereto (relating to all payments to be made to such Lender by
Parent and the Borrowers pursuant to this Agreement) or such other evidence
satisfactory to Parent, the Borrowers and the Administrative Agent that such
Lender is entitled to an exemption from, or reduction of, U.S. withholding tax,
including any exemption pursuant to Section 881(c) of the Code. Thereafter and
from time to time, each such Person shall (a) promptly submit to Parent (with a
copy to the Administrative Agent), such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to Parent and the Borrowers and the
Administrative Agent of any available exemption from, United States withholding
taxes in respect of all payments to be made to such Person by Parent and the
Borrowers pursuant to this Agreement and (b) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Eurodollar
Lending Office, if any) to avoid any requirement of applicable laws that Parent
or the Borrowers make any deduction or withholding for taxes from amounts
payable to such Person.

11.23 Gaming Boards. The Creditors agree to cooperate with all Gaming Boards in
connection with the administration of their regulatory jurisdiction over Parent
and its Subsidiaries, including the provision of such documents or other
information as may be requested by any such Gaming Board relating to Parent or
any of its Subsidiaries or to the Loan Documents.

11.24 Nature of the Borrowers’ Obligations. The Company hereby agrees that it
shall be liable for all of the Obligations on a joint and several basis,
notwithstanding which of the Borrowers may have directly received the proceeds
of any particular Loan or Advance or the benefit of a particular Letter of
Credit. Notwithstanding anything to the contrary set forth herein,

 

-118-



--------------------------------------------------------------------------------

the principal liability of each Borrower hereafter designated under Section 2.9
for Loans, Swing Line Advances and Letters of Credit shall be limited to Loans
and Letters of Credit made to that Borrower and Letters of Credit issued for the
account of that Borrower under the Aggregate Sublimit of that Borrower. Each of
the Borrowers acknowledges and agrees that, for purposes of the Loan Documents,
Parent and the Restricted Subsidiaries constitute a single integrated financial
enterprise and that each receives a benefit from the availability of credit
under this Agreement. Borrowers each waive all defenses arising under the Laws
of suretyship, to the extent such Laws are applicable, in connection with their
obligations under this Agreement. Without limiting the foregoing, each Borrower
agrees to the Joint Borrower Provisions set forth in Exhibit I, incorporated by
this reference.

11.25 Designated Senior Debt. Parent and each Borrower hereby irrevocably
designate the Obligations and this Agreement as “Designated Senior Indebtedness”
and “Senior Indebtedness” within the meanings given to those terms in
Section 1.1 of the Supplemental Indenture dated December 9, 1998 entered into
with respect to the Existing Subordinated Debt among the Company, Parent and IBJ
Schroeder Bank & Trust Company, this Section constituting a certificate of
Parent and the Company issued to the Administrative Agent and the Lenders to
that effect.

11.26 Gaming Regulations. Each party to this Agreement hereby acknowledges that
the consummation of the transactions contemplated by the Loan Documents is
subject to applicable Gaming Laws (and Parent and Borrower represent and warrant
that all requisite approvals necessary thereunder to enter into the transactions
contemplated hereby have been duly obtained except as set forth in
Schedule 4.3).

11.27 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.27.

11.28 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notify the Loan Parties that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Act.

 

-119-



--------------------------------------------------------------------------------

11.29 Payments Set Aside. To the extent that any payment by or on behalf of a
Borrower is made to the Administrative Agent, any Issuing Lender or any Lender,
or the Administrative Agent, any Issuing Lender or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, any Issuing Lender or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then

 

  (a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and

 

  (b) each Lender and the relevant Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

The obligations of the Lenders and the Issuing Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.30 Purported Oral Amendments. PARENT AND EACH BORROWER EXPRESSLY ACKNOWLEDGE
THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED OR
MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN
INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 11.2. PARENT AND EACH BORROWER
AGREES THAT IT WILL NOT RELY ON ANY COURSE OF DEALING, COURSE OF PERFORMANCE, OR
ORAL OR WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF ANY OF THE CREDITORS THAT
DOES NOT COMPLY WITH SECTION 11.2 TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER
OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

11.31 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrowers acknowledge and agree, and
acknowledge their Affiliates’ understanding, that: (i) the credit facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers and their respective Affiliates, on
the one hand, and the Administrative Agent and the Joint Lead Arrangers, on the
other hand, and the Borrowers are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each Joint
Lead

 

-120-



--------------------------------------------------------------------------------

Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for any of the Borrowers or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor any Joint Lead Arranger has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of any
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any Joint Lead Arranger has advised or is currently
advising any Borrower or any of Affiliate of any Borrower on other matters) and
neither the Administrative Agent nor any Joint Lead Arranger has any obligation
to any of the Borrowers or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent and
the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers and their respective Affiliates, and neither the Administrative Agent
nor any Joint Lead Arranger has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent and the Joint Lead Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty.

 

-121-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HARRAH’S ENTERTAINMENT, INC.   By:  

 

    Jonathan S. Halkyard, Senior Vice President,     Chief Financial Officer and
Treasurer   HARRAH’S OPERATING COMPANY, INC.   By:  

 

    Jonathan S. Halkyard, Senior Vice President,     Chief Financial Officer and
Treasurer  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent   By:  

 

  Name:  

 

  Title:  

 

  BANK OF AMERICA, N.A., as a Lender   By:  

 

  Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

MERRILL LYNCH PIERCE FENNER & SMITH

INCORPORATED, as Co-Documentation Agent

By:  

 

Name:  

 

  Title:  

 

 

MERRILL LYNCH CAPITAL CORPORATION,

as a Lender

  By:  

 

  Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

BEAR STEARNS CORPORATE LENDING INC.   By:  

 

  Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND, PLC   By:  

 

  Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

BNP PARIBAS

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

BANK OF NOVA SCOTIA

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

BANK OF SCOTLAND By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCOTIABANC INC. By:  

 

Name:  

 

Title:  

 